Exhibit 10.1
Execution Version
REVOLVING CREDIT AND
TERM LOAN AGREEMENT
among
MEDICAL PROPERTIES TRUST, INC.
MPT OPERATING PARTNERSHIP, L.P.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of November 30, 2007
J.P. MORGAN SECURITIES INC. AND KEYBANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
SECTION 1.
     DEFINITIONS     1  
 
           
1.1
  Defined Terms     1  
 
           
1.2
  Other Definitional Provisions     22  
 
           
SECTION 2.
     AMOUNT AND TERMS OF COMMITMENTS     23  
 
           
2.1
  Term Commitments     23  
 
           
2.2
  Procedure for Term Loan Borrowing     23  
 
           
2.3
  Repayment of Term Loans     23  
 
           
2.4
  Revolving Commitments     24  
 
           
2.5
  Procedure for Revolving Loan Borrowing     25  
 
           
2.6
  Swingline Commitment     25  
 
           
2.7
  Procedure for Swingline Borrowing; Refunding of Swingline Loans     26  
 
           
2.8
  Commitment Fees, etc     27  
 
           
2.9
  Termination or Reduction of Revolving Commitments     27  
 
           
2.10
  Optional Prepayments     28  
 
           
2.11
  Mandatory Prepayments and Commitment Reductions     28  
 
           
2.12
  Conversion and Continuation Options     29  
 
           
2.13
  Limitations on Eurodollar Tranches     30  
 
           
2.14
  Interest Rates and Payment Dates     30  
 
           
2.15
  Computation of Interest and Fees     31  
 
           
2.16
  Inability to Determine Interest Rate     31  
 
           
2.17
  Pro Rata Treatment and Payments     31  
 
           
2.18
  Requirements of Law     33  
 
           
2.19
  Taxes     34  
 
           
2.20
  Indemnity     36  
 
           
2.21
  Change of Lending Office     36  
 
           
2.22
  Replacement of Lenders     37  
 
           
2.23
  Incremental Commitments     38  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
SECTION 3.
     LETTERS OF CREDIT     39  
 
           
3.1
  L/C Commitment     39  
 
           
3.2
  Procedure for Issuance of Letter of Credit     39  
 
           
3.3
  Fees and Other Charges     40  
 
           
3.4
  L/C Participations     40  
 
           
3.5
  Reimbursement Obligation of the Borrower     41  
 
           
3.6
  Obligations Absolute     42  
 
           
3.7
  Letter of Credit Payments     42  
 
           
3.8
  Applications     42  
 
           
SECTION 4.
     REPRESENTATIONS AND WARRANTIES     42  
 
           
4.1
  Financial Condition     42  
 
           
4.2
  No Change     43  
 
           
4.3
  Existence; Compliance with Law     43  
 
           
4.4
  Power; Authorization; Enforceable Obligations     44  
 
           
4.5
  No Legal Bar     44  
 
           
4.6
  Litigation     44  
 
           
4.7
  No Default     44  
 
           
4.8
  Ownership of Property; Liens     44  
 
           
4.9
  Intellectual Property     45  
 
           
4.10
  Taxes     45  
 
           
4.11
  Federal Regulations     45  
 
           
4.12
  Labor Matters     45  
 
           
4.13
  ERISA     45  
 
           
4.14
  Investment Company Act; Other Regulations     46  
 
           
4.15
  Subsidiaries     46  
 
           
4.16
  Use of Proceeds     46  
 
           
4.17
  Environmental Matters     46  
 
           
4.18
  Accuracy of Information, etc     47  
 
           
4.19
  Security Documents     48  
 
           
4.20
  Solvency     48  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
4.21
  Certain Documents     48  
 
           
4.22
  Status of Holdings     48  
 
           
SECTION 5.
     CONDITIONS PRECEDENT     48  
 
           
5.1
  Conditions to Initial Extension of Credit     48  
 
           
5.2
  Conditions to Each Extension of Credit     50  
 
           
SECTION 6.
     AFFIRMATIVE COVENANTS     51  
 
           
6.1
  Financial Statements     51  
 
           
6.2
  Certificates; Other Information     52  
 
           
6.3
  Payment of Obligations     53  
 
           
6.4
  Maintenance of Existence; Compliance     53  
 
           
6.5
  Maintenance of Property; Insurance     53  
 
           
6.6
  Inspection of Property; Books and Records; Discussions     53  
 
           
6.7
  Notices     53  
 
           
6.8
  Environmental Laws     54  
 
           
6.9
  Distributions in the Ordinary Course     54  
 
           
6.10
  Additional Collateral, etc     55  
 
           
6.11
  Notices of Asset Sales or Dispositions     56  
 
           
6.12
  Maintenance of Ratings     56  
 
           
SECTION 7.
     NEGATIVE COVENANTS     56  
 
           
7.1
  Financial Condition Covenants     56  
 
           
7.2
  Indebtedness     58  
 
           
7.3
  Liens     59  
 
           
7.4
  Fundamental Changes     60  
 
           
7.5
  Disposition of Property     60  
 
           
7.6
  Restricted Payments     60  
 
           
7.7
  [Reserved]     61  
 
           
7.8
  Investments     61  
 
           
7.9
  Optional Payments and Modifications of Certain Debt Instruments     61  
 
           
7.10
  Transactions with Affiliates     61  
 
           
7.11
  Sales and Leasebacks     62  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
           
7.12
  Swap Agreements     62  
 
           
7.13
  Changes in Fiscal Periods     62  
 
           
7.14
  Negative Pledge Clauses     62  
 
           
7.15
  Clauses Restricting Subsidiary Distributions     62  
 
           
7.16
  Lines of Business     62  
 
           
SECTION 8.
     EVENTS OF DEFAULT     62  
 
           
SECTION 9.
     THE AGENTS     66  
 
           
9.1
  Appointment     66  
 
           
9.2
  Delegation of Duties     66  
 
           
9.3
  Exculpatory Provisions     66  
 
           
9.4
  Reliance by Administrative Agent     67  
 
           
9.5
  Notice of Default     67  
 
           
9.6
  Non-Reliance on Agents and Other Lenders     67  
 
           
9.7
  Indemnification     68  
 
           
9.8
  Agent in Its Individual Capacity     68  
 
           
9.9
  Successor Administrative Agent     68  
 
           
9.10
  Syndication Agent     69  
 
           
SECTION 10.
     MISCELLANEOUS     69  
 
           
10.1
  Amendments and Waivers     69  
 
           
10.2
  Notices     70  
 
           
10.3
  No Waiver; Cumulative Remedies     71  
 
           
10.4
  Survival of Representations and Warranties     71  
 
           
10.5
  Payment of Expenses and Taxes     71  
 
           
10.6
  Successors and Assigns; Participations and Assignments     72  
 
           
10.7
  Adjustments; Set-off     75  
 
           
10.8
  Counterparts     76  
 
           
10.9
  Severability     76  
 
           
10.10
  Integration     76  
 
           
10.11
  Governing Law     76  
 
           
10.12
  Submission To Jurisdiction; Waivers     76  

iv



--------------------------------------------------------------------------------



 



                      Page  
 
           
10.13
  Acknowledgements     77  
 
           
10.14
  Releases of Guarantees and Liens     77  
 
           
10.15
  Confidentiality     78  
 
           
10.16
  WAIVERS OF JURY TRIAL     78  
 
           
10.17
  USA PATRIOT Act     78  

v



--------------------------------------------------------------------------------



 



SCHEDULES:

     
ES
  Excluded Subsidiaries
PBBP
  Pooled Borrowing Base Properties
1.1A
  Commitments
4.4
  Consents, Authorizations, Filings and Notices
4.15
  Subsidiaries
4.19(a)
  UCC Filing Jurisdictions
4.23(a)
  Properties
4.23(b)
  Borrowing Base Properties
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens

EXHIBITS:

     
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  Form of Assignment and Assumption
E
  Form of Borrowing Request

 



--------------------------------------------------------------------------------



 



          REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”), dated as
of November 30, 2007, among MEDICAL PROPERTIES TRUST, INC., a Maryland
corporation (“Holdings”), MPT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), KEYBANK
NATIONAL ASSOCIATION, as syndication agent (in such capacity, the “Syndication
Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent.
          The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by JPMorgan Chase Bank, N.A. as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by JPMorgan Chase
Bank, N.A. in connection with extensions of credit to debtors). Any change in
the ABR due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Adjusted NOI”: for any fiscal period, the NOI (or pro rata share of
NOI from any Real Property owned by an unconsolidated Subsidiary or joint
venture of the Borrower) from any Real Property minus the Capital Expenditure
Reserve net of the amount of such Capital Expenditure Reserve provided by
tenants pursuant to leases for such Real Property and adjusted to remove the
effect of recognizing rental income on a straight-line basis over the applicable
lease term.
          “Adjustment Date”: as defined in the definition of “Pricing Grid”.
          “Administrative Agent”: JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons

 



--------------------------------------------------------------------------------



 



performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Funding Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans and (ii) the
amount of such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: as defined in the preamble hereto.
          “Applicable Margin”: for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

                      ABR Loans   Eurodollar Loans
 
               
Revolving Loans and Swingline Loans
    0.75 %     1.75 %
 
               
Term Loans
    1.00 %     2.00 %

; provided, that (a) on and after the first Adjustment Date occurring after the
Closing Date, the Applicable Margin with respect to Revolving Loans and
Swingline Loans will be determined pursuant to the Pricing Grid and (b) if the
Total Leverage Ratio exceeds 55%, the Applicable Margin for Term Loans shall be
1.25% for ABR Loans and 2.25% for Eurodollar Loans, effective as of the
Adjustment Date.
          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
          “Approved Fund”: as defined in Section 10.6(b).
          “Asset Sale”: any Disposition of property or series of related
Dispositions of any Borrowing Base Property or any Mortgage Note included in the
computation of Borrowing Base Value (excluding any such Disposition permitted by
clause (a), (b), (c) or (d) of Section 7.5) that yields gross proceeds to any
Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $500,000.
          “Assignee”: as defined in Section 10.6(b).

-2-



--------------------------------------------------------------------------------



 



          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit D.
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided, that in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 2.8(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.
          “Benefitted Lender”: as defined in Section 10.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrowing Base NOI”: for any fiscal period, the total Adjusted NOI
attributable to all Borrowing Base Properties for such period plus the net
income attributable to unencumbered Mortgage Notes included in the computation
of Borrowing Base Value.
          “Borrowing Base Property”: any Real Property that meets each of the
following criteria as of the date of determination, provided that the addition
of a Borrowing Base Property after the Closing Date shall also be subject to the
requirements of Section 6.10(b):

  1.   Such Real Property is either (i) 100% fee owned or ground leased (with a
remaining term of at least 40 years and the ability to qualify for financing
under traditional long term financing terms and conditions), by Borrower or a
Guarantor or (ii) at least 51% owned by the Borrower, directly or indirectly, so
long as the Borrower controls the sale and financing of such Real Property.    
2.   Such Real Property is either (A) improved with one or more completed
medical buildings of a type consistent with the Borrower’s business strategy or
(B) a Pre-Stabilized Asset.     3.   (a) The equity interests in the owner of
such Real Property are pledged to the Administrative Agent and (b) such Real
Property is not directly or indirectly subject to any Lien (other than Liens
permitted under clauses (a) through (e) of Section 7.3) or any negative pledge
agreement or other agreement that prohibits the creation of a Lien.     4.   The
representations in Section 4.17 are true with respect to such Real Property.    
5.   The buildings and improvements on such Real Property are free of material
defects which would materially decrease the value of such Real Property.     6.
  Such Real Property is located in the United States.     7.   Such Real
Property is subject to a triple-net lease with a tenant, such lease is not in
default after giving effect to applicable cure periods, and such tenant is not
in bankruptcy or similar insolvency proceedings.

-3-



--------------------------------------------------------------------------------



 



     “Borrowing Base Value”: an amount equal to the sum without duplication of
(i) the lower of the undepreciated cost or market value of those Borrowing Base
Properties that are 100% fee owned or ground leased by the Borrower or a
Guarantor, plus (ii) the pro rata share of the lower of the undepreciated cost
or market value of those Borrowing Base Properties that are at least 51% owned
by the Borrower, directly or indirectly, plus (iii) the book value of
unencumbered Mortgage Notes so long as (A) the real estate securing such
Mortgage Note meets the criteria for a Borrowing Base Property (other than
clauses (1), 3(a) and (7) of the definition thereof) and (B) such Mortgage Note
is not more than 60 days past due or otherwise in default after giving effect to
applicable cure periods and (C) such Mortgage Note is pledged to the
Administrative Agent, plus (iv) unrestricted cash and Cash Equivalents in excess
of $10,000,000, all, except for clause (ii), as determined on a consolidated
basis in accordance with GAAP;
provided that (A) not more than 30% of Borrowing Base Value shall be
attributable to Mortgage Notes, (B) not more than 20% of Borrowing Base Value
may be attributable to any single Borrowing Base Property, (C) not more than 15%
of Borrowing Base Value may be attributable to single Borrowing Base Properties
(other than Pre-Stabilized Assets) which have a Lease Coverage Ratio below 1.5
to 1.0 or Pooled Borrowing Base Properties which have an aggregate Lease
Coverage Ratio of 1.5 to 1.0, and any Borrowing Base Property or Pooled
Borrowing Base Properties which fail to achieve such Lease Coverage Ratio for
more than two consecutive quarters shall cease to be eligible for inclusion in
the calculation of Borrowing Base Value, (D) not more than 20% of Borrowing Base
Value may be attributable to Pre-Stabilized Assets (other than Credit-Enhanced
Pre-Stabilized Assets), (E) not more than 10% of Borrowing Base Value may be
attributable to Credit-Enhanced Pre-Stabilized Assets, (F) not more than 30% of
Borrowing Base Value may be attributable to Borrowing Base Properties and
Mortgage Notes for which a single Person is the tenant or obligor (and where any
tenant or obligor is a joint venture in which a Person holds an interest, only
such Person’s pro-rata share of the Borrowing Base Value attributable to the
Borrowing Base Property or Mortgage Note owned by such joint venture shall be
counted against such Person for purposes of this clause (F)), and (G) not more
than 15% of Borrowing Base Value may be attributable to Borrowing Base
Properties that are not wholly-owned by the Borrower or a Guarantor.
     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
     “Business”: as defined in Section 4.17(b).
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
     “Capital Expenditure Reserve”: for any Real Property, the greater of
(a) the amount of reserves required to be provided by tenants under either the
lease (or related lease documentation) for or the Mortgage Note (or related loan
documentation) secured by such Property or (b) $1,500 per medical bed which is
in service and located at such Real Property.

-4-



--------------------------------------------------------------------------------



 



     “Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
     “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
     “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
     “Closing Date”: the date hereof.

-5-



--------------------------------------------------------------------------------



 



          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
          “Commitment Fee Rate”: for any calendar quarter (a) 0.35% per annum if
the average daily amount of the aggregate Available Revolving Commitments of all
Revolving Lenders for such quarter is greater than 50% of the Total Revolving
Commitments and (b) 0.20% per annum if the average daily amount of the aggregate
Available Revolving Commitments of all Revolving Lenders for such quarter is
less than or equal to 50% of the Total Revolving Commitments.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated October, 2007 and furnished to certain Lenders.
          “Continuing Directors”: the directors of Holdings on the Closing Date,
and each other director, if, in each case, such other director’s nomination for
election or appointment to the board of directors of Holdings is made by, or at
the direction of, at least 66-2/3% of the then Continuing Directors.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

-6-



--------------------------------------------------------------------------------



 



          “Control Investment Affiliate”: as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
          “Credit-Enhanced Pre-Stabilized Assets”: the Pre-Stabilized Assets
consisting of (a) as of the Closing Date, (i) the Real Property known as
Paradise Valley, so long as the obligations of the tenant thereunder are
guaranteed by Prime Healthcare Services, Inc. and (ii) the Real Property known
as Centinela Hospital Medical Center, so long as the obligations of the tenant
thereunder are guaranteed by Prime Healthcare Services, Inc. and (b) such other
properties and guarantors as are proposed by the Borrower and are reasonably
acceptable to the Administrative Agent. Each of such properties shall continue
to be treated as a Credit-Enhanced Pre-Stabilized Asset until the earlier of
(x) such Real Property individually achieves a Lease Coverage Ratio of at least
1.5 to 1.0, or any group of Pooled Borrowing Base Properties achieves an
aggregate Lease Coverage Ratio of 1.5 to 1.0, or (y) the 18-month anniversary of
completion of construction, redevelopment or acquisition of such Real Property,
provided that such completion shall be evidenced by (i) an officer’s certificate
attesting to such completion in the case of construction, or (ii) a valid
license to operate and an executed lease in the case of a Pre-Stabilized Asset
or an asset that requires redevelopment or repositioning.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
          “EBITDA”: for any fiscal period for any Person, consolidated net
income (or loss) before interest, taxes, depreciation and amortization,
calculated for such period on a consolidated basis in conformity with GAAP,
excluding gains and losses from extraordinary items and non-recurring items or
asset sales or write-ups/write-downs or forgiveness of indebtedness.
          “EBITDAR”: for any fiscal period for any Person, consolidated net
income (or loss) before interest, taxes, depreciation, amortization and rent or
operating lease expense, calculated for such period on a consolidated basis in
conformity with GAAP, excluding gains and losses from extraordinary items and
non-recurring items or asset sales or write-ups/write-downs or forgiveness of
indebtedness.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any

-7-



--------------------------------------------------------------------------------



 



Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
LIBOR 01 of the Reuters screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page LIBOR 01 of the Reuters screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

         
 
  Eurodollar Base Rate    
 
       
 
  1.00 — Eurocurrency Reserve Requirements    

          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary.

-8-



--------------------------------------------------------------------------------



 



          “Excluded Subsidiaries”: the Subsidiaries of the Borrower listed on
Schedule ES attached hereto.
          “Existing Credit Agreement”: the Credit Agreement dated as of
October 27, 2005 among the Borrower, Merrill Lynch Capital, as Administrative
Agent, and the lenders party thereto, as the same may be modified or amended or
the provisions thereof waived from time to time.
          “Existing Term Loan Agreement”: the Term Loan Credit Agreement dated
as of August 9, 2007 among the Borrower, Holdings, JPMorgan Chase Bank, N.A., as
Administrative Agent and the Lenders party thereto, as amended to date.
          “Facility”: each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”) and (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”), and
collectively, the “Facilities”.
          “Facility Indebtedness”: the sum of the outstanding principal amount
of the Term Loans plus the Total Revolving Extensions of Credit.
          “Facility Interest Expense”: for any fiscal period, the amount of
Interest Expense on Facility Indebtedness.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.
          “Fee Payment Date”: the first Business Day following the last day of
each March, June, September and December and the last day of the Revolving
Commitment Period.
          “FFO”: for any fiscal period, “funds from operations” of the Group
Members as defined in accordance with resolutions adopted by the Board of
Governors of the National Association of Real Estate Investment Trusts as in
effect from time to time; provided that FFO shall (a) be based on net income
after payment of distributions to holders of preferred partnership units in the
Borrower and distributions necessary to pay holders of preferred stock of the
Company, (b) at all times exclude (i) charges for impairment losses from
property sales and (ii) non-recurring charges and (c) from the Closing Date
through the first anniversary of the Closing Date, include gains from asset
sales.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Funding Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied.

-9-



--------------------------------------------------------------------------------



 



          “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: the collective reference to Holdings, the Borrower
and their respective Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by Holdings, the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the

-10-



--------------------------------------------------------------------------------



 



owner of any such primary obligation of the ability of the primary obligor to
make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
          “Holdings”: as defined in the preamble hereto.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, (j) all obligations under so-called forward equity purchase
contracts to the extent such obligations are not payable solely in equity
interests, (k) all obligations in respect of any so-called “synthetic lease”
(i.e., a lease of property which is treated as an operating lease under GAAP and
as a loan for U.S. income tax purposes) and (l) such obligor’s liabilities,
contingent or otherwise of the type set forth in (a) through (h) above, under
any joint-venture, limited liability company or partnership agreement, and
(m) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

-11-



--------------------------------------------------------------------------------



 



          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Interest Expense”: for any fiscal period, an amount equal to the sum
of the following with respect to all Total Indebtedness: (i) total interest
expense, accrued in accordance with GAAP, plus (ii) all capitalized interest
determined in accordance with GAAP, plus (iii) the amortization of deferred
financing costs (including the Borrower’s prorata share thereof for
unconsolidated Subsidiaries and joint ventures).
          “Interest Payment Date”: (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

-12-



--------------------------------------------------------------------------------



 



     (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or the Term
Loan Maturity Date, as the case may be;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
          “Investments”: as defined in Section 7.8.
          “Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate thereof,
in its capacity as issuer of any Letter of Credit.
          “L/C Commitment”: $15,000,000.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “L/C Participants”: the collective reference to all the Revolving
Lenders other than the Issuing Lender.
          “Lease Coverage Ratio”: for any Person or property, the ratio of
EBITDAR for such Person or property to the aggregate rent payable under leases
with respect to such Person or property for any quarter.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the Notes
and any amendment, waiver, supplement or other modification to any of the
foregoing.

-13-



--------------------------------------------------------------------------------



 



          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Moody’s”: as defined in the definition of Cash Equivalents.
          “Mortgage Note”: as defined in the definition of Total Asset Value.
          “Mortgage Secured Indebtedness”: the portion of Total Indebtedness
which is secured by a mortgage Lien on Real Property.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.
          “Net Operating Income (“NOI”)”: for any fiscal period, and with
respect to any Real Property, the total rental and other operating income from
the operation of such Real Property after deducting all expenses and other
proper charges incurred in connection with the operation of such Real Property
during such fiscal period, including, without limitation, property operating
expenses, real estate taxes and bad debt expenses, but before payment or
provision for

-14-



--------------------------------------------------------------------------------



 



Total Fixed Charges, income taxes, and depreciation, amortization, and other
non-cash expenses, all as determined in accordance with GAAP. In the case of
Real Property owned by Affiliates of the Borrower which are not wholly-owned by
the Borrower, Net Operating Income shall be reduced by the amount of cash flow
of such Affiliate allocated for distribution to the other owners of such
Affiliate.
          “Non-Excluded Taxes”: as defined in Section 2.19(a).
          “Non-U.S. Lender”: as defined in Section 2.19(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 10.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pooled Borrowing Base Properties”: the Borrowing Base Properties
consisting of (a) as of the Closing Date, those properties set forth on
Schedule PBBP for which the underlying leases relating to such properties are
cross-defaulted, and (b) after the Closing Date,

-15-



--------------------------------------------------------------------------------



 



such other additional or replacement Borrowing Base Properties which are
reasonably acceptable to the Administrative Agent for addition to Schedule PBBP
from time to time.
          “Pre-Stabilized Asset”: a Real Property or a Mortgage Note secured by
a Real Property, in each case where such Real Property is in the process of
being constructed, redeveloped or repositioned with one or more medical
buildings of a type consistent with the Borrower’s business strategy and is
proceeding to completion without undue delay. Any such Real Property or Mortgage
Note shall continue to be treated as a Pre-Stabilized Asset until the earlier of
(a) such Real Property individually achieves a Lease Coverage Ratio of at least
1.5 to 1.0, or any group of Pooled Borrowing Base Properties of which such Real
Property is a part achieves an aggregate Lease Coverage Ratio of 1.5 to 1.0, or
(b) the 18-month anniversary of completion of construction, redevelopment or
acquisition of such Real Property, provided that such completion shall be
evidenced by (i) an officer’s certificate attesting to such completion in the
case of construction, or (ii) a valid license to operate and an executed lease
in the case of a Pre-Stabilized Asset or an asset that requires redevelopment or
repositioning.
          “Pricing Grid”: the table set forth below.

                  Total Leverage Ratio   Applicable Margin for   Applicable
Margin for     Revolving Loans which are   Revolving Loans which are    
Eurodollar Loans   ABR Loans  
<40%
    1.50 %     0.50 %  
³40% and <50%
    1.75 %     0.75 %  
³50% and <55%
    2.00 %     1.00 %  
³55%
    2.25 %     1.25 %  

          For the purposes of the Pricing Grid, changes in the Applicable Margin
resulting from changes in the Total Leverage Ratio shall become effective on the
date (the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the Pricing Grid
shall apply. Each determination of the Total Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.
          “Projections”: as defined in Section 6.2(b).
          “Properties”: as defined in Section 4.17(a).
          “Real Property”: any real property owned or ground-leased by a Group
Member.

-16-



--------------------------------------------------------------------------------



 



          “Recourse Mortgage Secured Indebtedness”: Mortgage Secured
Indebtedness which is recourse to the obligor thereunder.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Borrowing Base Property or any Mortgage Note included in the computation of
Borrowing Base Value.
          “Refunded Swingline Loans”: as defined in Section 2.7.
          “Register”: as defined in Section 10.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans or Revolving
Loans pursuant to Section 2.11(b) as a result of the delivery of a Reinvestment
Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use (a) all or a specified portion of the Net Cash Proceeds of an Asset Sale
or Recovery Event to acquire new Borrowing Base Properties or Mortgage Notes to
be included in the computation of Borrowing Base Value or (b) all or a specified
portion of the Net Cash Proceeds of a Recovery Event to repair or replace assets
damaged by such Recovery Event.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire new
Borrowing Base Properties or Mortgage Notes to be included in the computation of
Borrowing Base Value or to repair or replace assets damaged by a Recovery Event,
as applicable.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring 120 days after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire new Borrowing Base Properties or
Mortgage Notes to be included in the computation of Borrowing Base Value or
repair or replace assets damaged by a Recovery Event, as applicable, in each
case with all or any portion of the relevant Reinvestment Deferred Amount.
          “REIT”: a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of §856, et. seq. of the Code or
any successor provisions.

-17-



--------------------------------------------------------------------------------



 



          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 66-2/3% of
(a) until the Funding Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof, including Section 2.23. The original amount of the
Total Revolving Commitments is $154,000,000.
          “Revolving Commitment Period”: the period from and including the
Closing Date to the Revolving Termination Date.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 2.4(a).

-18-



--------------------------------------------------------------------------------



 



          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding, provided,
that, in the event that the Revolving Loans are paid in full prior to the
reduction to zero of the Total Revolving Extensions of Credit, the Revolving
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis.
          “Revolving Termination Date”: November 8, 2010; provided that the
Borrower may, by written notice to the Administrative Agent (which shall
promptly notify each of the Lenders) given at least sixty (60) days prior to the
Revolving Termination Date, extend the Revolving Termination Date for one
(1) year so long as (A) no Default or Event of Default shall have occurred and
be continuing on the date of such written notice and on the effective date of
such extension, (B) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct on and as
of the date of such written notice and on and as of the effective date of such
extension as if made on and as of such dates, and (C) the Borrower pays an
aggregate extension fee equal to 0.25% of the then existing Revolving
Commitments (to the Administrative Agent for the ratable benefit of the
Revolving Lenders).
          “S&P”: as defined in the definition of Cash Equivalents.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.
          “Senior Exchangeable Note Indenture”: the Indenture dated as of
November 6, 2006 entered into by the Borrower and Holdings in connection with
the issuance of the Senior Exchangeable Notes, together with all instruments and
other agreements entered into by the Borrower or Holdings in connection
therewith.
          “Senior Exchangeable Notes”: the senior exchangeable notes of the
Borrower issued pursuant to the Senior Exchangeable Note Indenture.
          “Senior Note Indenture”: the Indenture dated as of July 14, 2006
entered into by the Borrower and Holdings in connection with the issuance of the
Senior Notes, together with all instruments and other agreements entered into by
the Borrower or Holdings in connection therewith.
          “Senior Notes”: the senior notes of the Borrower issued pursuant to
the Senior Note Indenture.

-19-



--------------------------------------------------------------------------------



 



          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Specified Change of Control”: a “Change of Control” or “Designated
Event” (or any other defined term having a similar purpose) as defined in the
Senior Note Indenture or the Senior Exchangeable Note Indenture.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary and any Excluded Subsidiary.
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

-20-



--------------------------------------------------------------------------------



 



          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.
          “Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 2.6.
          “Swingline Participation Amount”: as defined in Section 2.7.
          “Syndication Agent”: as defined in the preamble hereto.
          “Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A. The original aggregate amount of the Term Commitments is
$66,000,000.
          “Term Lender”: each Lender that has a Term Commitment or that holds a
Term Loan.
          “Term Loan”: as defined in Section 2.1, and including any incremental
Term Loans made pursuant to Section 2.23.
          “Term Loan Maturity Date”: November 8, 2011.
          “Term Percentage”: as to any Term Lender at any time, the percentage
which such Lender’s Term Commitment then constitutes of the aggregate Term
Commitments (or, at any time after the Funding Date, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).
          “Total Asset Value”: an amount equal to the sum, without duplication,
of (i) the lower of the undepreciated cost or market value of all Real
Properties that are 100% fee owned or ground-leased by the Group Members, plus
(ii) the pro-rata share of the lower of the undepreciated cost or market value
of all Real Properties that are less than 100% fee owned or ground-leased by the
Group Members, plus (iii) unrestricted cash and Cash Equivalents of the Group
Members in excess of $10,000,000, plus (iv) the book value of (A) notes
receivable of the Group Members which are secured by mortgage Liens on real
estate and which are not more than 60 days past due or otherwise in default
after giving effect to applicable cure periods (“Mortgage Notes”) and (B) notes
receivable of Group Members (1) under which the obligor (or the guarantor
thereof) is the operator of a medical property for which a Group Member is the
lessor or mortgagee, (2) which are cross-defaulted to the lease or Mortgage Note
held by such Group Member, (3) which are not more than 60 days past due or
otherwise in default after giving effect to applicable cure periods, and
(4) which are set forth in a schedule provided to the Administrative Agent and
have been approved by the Required Lenders (provided that not more than
$50,000,000 of Total Asset Value may be attributable to notes receivable
described in this clause (B)), all as determined on a consolidated basis in
accordance with GAAP.

-21-



--------------------------------------------------------------------------------



 



          “Total EBITDA”: for any fiscal period, total EBITDA of the Group
Members and the Borrower’s prorata share of EBITDA of unconsolidated
Subsidiaries and joint ventures of the Borrower.
          “Total Fixed Charges”: for any fiscal period, an amount equal to the
sum of (i) Interest Expense, (ii) regularly scheduled installments of principal
payable with respect to all Total Indebtedness (but excluding any balloon
payments due at maturity), plus (iii) all dividend payments due to the holders
of any preferred shares of beneficial interest of Holdings and all distributions
due to the holders of any limited partnership interests in the Borrower other
than limited partner distributions based on the per share dividend paid on the
common shares of beneficial interest of the Company (including the Borrower’s
prorata share thereof for unconsolidated Subsidiaries and joint ventures).
          “Total Indebtedness”: all Indebtedness of the Group Members and the
Borrower’s prorata share of all Indebtedness of unconsolidated Subsidiaries and
joint ventures of the Borrower.
          “Total Leverage Ratio”: as defined in Section 7.1(a).
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
          “United States”: the United States of America.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
     1.2 Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
     (a) As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue,

-22-



--------------------------------------------------------------------------------



 



assume, become liable in respect of or suffer to exist (and the words “incurred”
and “incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.
     (b) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
     2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Funding Date in an amount not to exceed the amount of the Term Commitment of
such Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12. The Lenders’ commitments to make the Term
Loan shall expire on November 30, 2007 if the Funding Date has not occurred by
such date.
     2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, on the anticipated
Funding Date) requesting that the Term Lenders make the Term Loans on the
Funding Date and specifying the amount to be borrowed. Upon receipt of such
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 4:00 P.M., New York City time, on the Funding Date each Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan to be made by such
Lender. The Administrative Agent shall credit the account of the Borrower on the
books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.
     2.3 Repayment of Term Loans.
     (a) The Term Loan of each Lender shall mature in 16 consecutive quarterly
installments, each of which shall be in an amount equal to such Lender’s Term
Percentage multiplied by the amount set forth below opposite such installment:

      Installment   Principal Amount       December 31, 2007   $165,000

-23-



--------------------------------------------------------------------------------



 



      Installment   Principal Amount       March 31, 2008   $165,000 June 30,
2008   $165,000 September 30, 2008   $165,000 December 31, 2008   $165,000
March 31, 2009   $165,000 June 30, 2009   $165,000 September 30, 2009   $165,000
December 31, 2009   $165,000 March 31, 2010   $165,000 June 30, 2010   $165,000
September 30, 2010   $165,000 December 31, 2010   $165,000 March 31, 2011  
$165,000 June 30, 2011   $165,000 September 30, 2011   $165,000 Term Loan
Maturity Date   $63,360,000 or remaining principal amount of Term Loans

     2.4 Revolving Commitments.
     (a) Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

-24-



--------------------------------------------------------------------------------



 



     (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
     2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice in the form of Exhibit E (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans) (provided that any such notice of a borrowing of ABR Loans under the
Revolving Facility to finance payments required by Section 3.5 may be given not
later than 10:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, and certifying that the
conditions set forth in Section 5.2 are satisfied. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.7. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00 Noon, New York City
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.
     2.6 Swingline Commitment.
     (a) Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect) and (ii) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero. During the Revolving Commitment Period, the
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only.

-25-



--------------------------------------------------------------------------------



 



     (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.
     2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
     (a) Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing in the form of Exhibit E (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed and
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and certifying that the conditions set forth in
Section 5.2 are satisfied. Each borrowing under the Swingline Commitment shall
be in an amount equal to $500,000 or a whole multiple of $100,000 in excess
thereof. Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.
     (b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.
     (c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have

-26-



--------------------------------------------------------------------------------



 



been made pursuant to the notice referred to in Section 2.7(b), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Revolving Lender’s Revolving Percentage times
(ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.
     (d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
     (e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
     2.8 Commitment Fees, etc.
     (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee for the period from and including the
date hereof to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.
     (b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
     2.9 Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall

-27-



--------------------------------------------------------------------------------



 



be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Commitments
then in effect.
     2.10 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of Term Loans and Revolving Loans which are ABR
Loans, and no later than 11:00 A.M. New York City time on the date of
prepayment, in the case of Swingline Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.20. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
     2.11 Mandatory Prepayments and Commitment Reductions.
     (a) If any Indebtedness shall be incurred by any Group Member (excluding
any Indebtedness incurred in accordance with Section 7.2, other than
Indebtedness incurred in accordance with paragraph (f) thereof but excluding any
purchase money Indebtedness incurred in connection with an acquisition permitted
by Section 7.8(g)), an amount equal to 50% of the Net Cash Proceeds thereof
shall be applied on the date of such incurrence toward the prepayment of the
Term Loans and Revolving Loans as set forth in Section 2.11(d).
     (b) If on any date any Group Member shall receive Net Cash Proceeds from
any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall have
been delivered in respect thereof, 50% of such Net Cash Proceeds shall be
applied within five (5) Business Days of such date toward the prepayment of the
Term Loans and Revolving Loans as set forth in Section 2.11(d); provided, that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Asset
Sales that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $25,000,000 in any fiscal year of the
Borrower, (ii) if such Net Cash Proceeds are not reinvested within five
(5) Business Days of the date such Net Cash Proceeds are received, the Borrower
shall apply such Net Cash Proceeds within five (5) Business Days of the date of
receipt to the repayment of the Revolving Credit Loans (without any
corresponding reduction of the Revolving Commitments), (iii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans and the Revolving Loans as set forth in
Section 2.11(d), and to the extent that the Borrower

-28-



--------------------------------------------------------------------------------



 



has applied Net Cash Proceeds to the repayment of Revolving Loans pursuant to
clause (ii) above, the Borrower shall reborrow Revolving Loans in the amount of
the Reinvestment Prepayment Amount and apply such proceeds to the prepayment of
Term Loans and Revolving Loans as set forth in Section 2.11(d).
     (c) The Borrower shall repay all outstanding Term Loans on the Term Loan
Maturity Date. The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
     (d) Amounts to be applied in connection with prepayments made pursuant to
Section 2.11 (other than the Net Cash Proceeds from the incurrence of
Indebtedness secured by a Lien on a Borrowing Base Property) shall be applied,
first, to the prepayment of the Term Loans in accordance with Section 2.17(b),
second, to the prepayment of Swingline Loans (without any corresponding
reduction of the Revolving Commitments), third, to the prepayment of Revolving
Loans (without any corresponding reduction of the Revolving Commitments), and
fourth, to cash collateralize Letters of Credit by depositing an amount in cash
in a cash collateral account established with the Administrative Agent for the
benefit of the Revolving Lenders on terms and conditions satisfactory to the
Administrative Agent. Amounts to be applied in connection with prepayments made
pursuant to Section 2.11(a) from the Net Cash Proceeds from the incurrence of
Indebtedness secured by a Lien on a Borrowing Base Property shall be applied,
first, to the prepayment of Swingline Loans (without any corresponding reduction
of the Revolving Commitments), second, to the prepayment of Revolving Loans
(without any corresponding reduction of the Revolving Commitments), third to the
prepayment of the Term Loans in accordance with Section 2.17(b), , and fourth,
to cash collateralize Letters of Credit by depositing an amount in cash in a
cash collateral account established with the Administrative Agent for the
benefit of the Revolving Lenders on terms and conditions satisfactory to the
Administrative Agent. The application of any prepayment pursuant to Section 2.11
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 2.11 (except in the case of Revolving
Loans that are ABR Loans and Swingline Loans) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.
     2.12 Conversion and Continuation Options.
     (a) The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
under a particular Facility may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

-29-



--------------------------------------------------------------------------------



 



     (b) Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
     2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than five (5) Eurodollar Tranches
shall be outstanding at any one time.
     2.14 Interest Rates and Payment Dates.
     (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
     (b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
     (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

-30-



--------------------------------------------------------------------------------



 



     (d) Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand of the Administrative Agent.
     2.15 Computation of Interest and Fees.
     (a) Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).
     2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.
     2.17 Pro Rata Treatment and Payments.

-31-



--------------------------------------------------------------------------------



 



     (a) Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
     (b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans pro rata
based upon the respective then remaining principal amounts thereof. Amounts
repaid or prepaid on account of the Term Loans may not be reborrowed.
     (c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
     (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
     (e) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such

-32-



--------------------------------------------------------------------------------



 



Lender within three Business Days after such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to ABR Loans, on demand, from the Borrower.
     (f) Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
     2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.19 and changes in the rate of tax on or measured by
the overall net income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
     (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof

-33-



--------------------------------------------------------------------------------



 



or compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letters of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.
     (c) A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
     2.19 Taxes.
     (a) All payments made by the Borrower under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to

-34-



--------------------------------------------------------------------------------



 



such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
     (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
     (e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s

-35-



--------------------------------------------------------------------------------



 



judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.
     (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.19 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
     (g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
     2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification shall be the amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, at the Eurodollar
Rate that would have been applicable for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
     2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if

-36-



--------------------------------------------------------------------------------



 



requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.18 or 2.19(a).
     2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.18 or 2.19(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.18 or 2.19(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

-37-



--------------------------------------------------------------------------------



 



     2.23 Incremental Commitments. (a) The Borrower may, by written notice to
the Administrative Agent on up to two (2) occasions during the period from the
Closing Date to the eighteen (18) month anniversary of the Closing Date, request
incremental Term Commitments and/or incremental Revolving Commitments, as
applicable, in an amount not to exceed the aggregate amount of $130,000,000 from
one or more additional Term Lenders and/or additional Revolving Lenders (which
may include any existing Lender) willing to provide such incremental Term Loans
and/or incremental Revolving Commitments, as the case may be, in their own
discretion; provided, that each incremental Revolving Lender and incremental
Term Lender shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld) unless, in the case of any
incremental Lender, such incremental Lender is a Lender, an Affiliate of a
Lender or an Approved Fund. Such notice shall set forth (i) the amount of the
incremental Term Commitments and/or incremental Revolving Commitments being
requested, (ii) the aggregate amount of all incremental Term Commitments and
incremental Revolving Commitments, when taken together with all other
incremental Commitments, shall not exceed $130,000,000 in the aggregate (the
“Incremental Limit”), and (iii) the date on which such incremental Term
Commitments and/or incremental Revolving Commitments are requested to become
effective (the “Increased Amount Date”). The Administrative Agent and/or its
Affiliates shall use commercially reasonable efforts, with the assistance of the
Borrower, to arrange a syndicate of Lenders willing to hold the requested
incremental Term Commitments and/or incremental Revolving Commitments.
     (b) The Borrower and each incremental Term Lender and/or incremental
Revolving Lender shall execute and deliver to the Administrative Agent such
documentation as the Administrative Agent shall reasonably specify to evidence
the incremental Term Commitment of such incremental Term Lender and/or
incremental Revolving Commitment of such incremental Revolving Lender. Each such
documentation shall specify the terms of the applicable incremental Term Loans
and/or incremental Revolving Commitments; provided, that (i) the incremental
Term Loans shall rank pari passu in right of payment and of security with the
Term Loans and shall have the same terms as the Term Loans (including as to
pricing, maturity and amortization) and (ii) from and after the effectiveness of
each amendment or other documentation, the associated incremental Revolving
Commitments shall thereafter be Revolving Commitments with the same terms as the
Revolving Commitments (including as to pricing and maturity). Each of the
parties hereto hereby agrees that, upon the effectiveness of any such
documentation, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the incremental Term
Commitments and/or incremental Revolving Commitments evidenced thereby
(including adjusting the Revolving Percentages and/or the Term Percentages), and
new Notes shall be issued and the Borrower shall make such borrowings and
repayments as shall be necessary to effect the reallocation of the Commitments,
in each case without the consent of the Lenders other than those Lenders with
incremental Revolving Commitments and/or Term Commitments. The fees payable by
the Borrower upon any such incremental Revolving Commitments and/or Term
Commitments shall be agreed upon by the Administrative Agent, the Lenders with
incremental Revolving Commitments and/or Term Commitments and the Borrower at
the time of such increase.
Notwithstanding the forgoing, nothing in this Section 2.23 shall constitute or
be deemed to constitute an agreement by any Lender to increase its Commitments
hereunder.

-38-



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing, no incremental Term Commitment or
incremental Revolving Commitment shall become effective under this Section 2.23
unless (i) on the date of such effectiveness, the conditions set forth in
Section 5.2 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Responsible
Officer of the Borrower, (ii) the Administrative Agent shall have received
customary legal opinions, board resolutions and other customary closing
certificates and documentation as required by the relevant amendment or other
documentation and, to the extent required by the Administrative Agent,
consistent with those delivered on the Closing Date under Section 5.1 and such
additional customary documents and filings as the Administrative Agent may
reasonably require, and (iii) the Borrower shall be in pro forma compliance with
the covenants set forth in Section 7.1 after giving effect to such incremental
Term Commitment and/or incremental Revolving Commitments, the Loans to be made
thereunder and the application of the proceeds therefrom as if made and applied
on such date.
     (d) Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that
(i) all incremental Term Loans (other than Term Loans) in the form of additional
Term Loans, when originally made, are included in each Borrowing of outstanding
Term Loans on a pro rata basis, and (ii) all Revolving Loans in respect of
incremental Revolving Commitments, when originally made, are included in each
Borrowing of outstanding Revolving Loans on a pro rata basis. The Borrower
agrees that Section 2.20 shall apply to any conversion of Eurodollar Loans to
ABR Loans reasonably required by the Lenders to effect the foregoing.
SECTION 3. LETTERS OF CREDIT
     3.1 L/C Commitment.
     (a) Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).
     (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
     3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the

-39-



--------------------------------------------------------------------------------



 



Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
     3.3 Fees and Other Charges.
     (a) The Borrower will pay a fee on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility on the average daily amount of the
L/C Obligations (excluding any portion thereof attributable to unreimbursed
drawings), shared ratably among the Revolving Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to the Issuing Lender for its own account a fronting fee of
0.125% per annum on the average daily amount of the L/C Obligations (excluding
any portion thereof attributable to unreimbursed drawings), payable quarterly in
arrears on each Fee Payment Date after the issuance date.
     (b) In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
     3.4 L/C Participations.
     (a) The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender thereunder. Each
L/C Participant agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against

-40-



--------------------------------------------------------------------------------



 



the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing
     (b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
     (c) Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
     3.5 Reimbursement Obligation of the Borrower. If any draft is paid under
any Letter of Credit, the Borrower shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.5 or
Section 2.6 that such payment be financed with an ABR Revolving Loan or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loan or Swingline Loan. Each such payment shall be
made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.

-41-



--------------------------------------------------------------------------------



 



Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).
     3.6 Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
     3.7 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
     3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans or to issue or participate in the Letters of
Credit, Holdings and the Borrower hereby jointly and severally represent and
warrant to the Administrative Agent and each Lender that:
     4.1 Financial Condition.
     (a) The pro forma covenant compliance certificate described in
Section 5.1(l), copies of which have heretofore been furnished to each Lender,
has been prepared giving effect (as if

-42-



--------------------------------------------------------------------------------



 



such events had occurred on such date) to (i) the Loans to be made on the
Funding Date and the use of proceeds thereof, (ii) the repayment of Indebtedness
under the Existing Credit Agreement and the Existing Term Loan Agreement and
(iii) the payment of fees and expenses in connection with the foregoing. Such
certificate has been prepared based on the best information available to the
Borrower as of the date of delivery thereof, and presents fairly on a pro forma
basis the estimated financial covenant compliance of Borrower and its
consolidated Subsidiaries as at the Funding Date, assuming that the events
specified in the preceding sentence had actually occurred at such date.
     (b) The audited consolidated balance sheets of Holdings and its
Subsidiaries as at December 31, 2006, and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date, reported on by
and accompanied by an unqualified report from KPMG, present fairly the
consolidated financial condition of Holdings and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal year then ended. The unaudited consolidated balance sheet
of Holdings and its Subsidiaries as at September 30, 2007, and the related
unaudited consolidated statements of income and cash flows for the three-month
period ended on such date, present fairly the consolidated financial condition
of Holdings and its Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for the three-month period
then ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein and except for the lack of footnotes with interim statements).
No Group Member has any material Guarantee Obligations, contingent liabilities
and liabilities for taxes, or any long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from December 31, 2006 to and including the date hereof there
has been no Disposition by any Group Member of any material part of its business
or property other than the prepayment of the mortgage note of Alliance Hospital
and Centinela Hospital Medical Center.
     4.2 No Change. Since June 30, 2007, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
     4.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that its failure to be so qualified could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

-43-



--------------------------------------------------------------------------------



 



     4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     4.5 No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder, the issuance of the
Letters of Credit and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member, except for
any such violation which could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents). No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.
     4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
     4.7 No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.
     4.8 Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its Real Property, and good title to,
or a valid leasehold interest in, all its other property (including Mortgage
Notes), and none of such property is subject to any Lien except as permitted by
Section 7.3. Each Group Member has obtained customary title insurance on its
Real Property.

-44-



--------------------------------------------------------------------------------



 



     4.9 Intellectual Property. Each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Holdings or the Borrower
know of any valid basis for any such claim. The use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect.
     4.10 Taxes. Each Group Member has filed or caused to be filed all material
Federal, state and other tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of Holdings and the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge.
     4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
     4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.
     4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has

-45-



--------------------------------------------------------------------------------



 



resulted or could reasonably be expected to result in a material liability under
ERISA, and neither the Borrower nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.
     4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
     4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents.
     4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to repay
existing Indebtedness of the Borrower under the Existing Term Loan Agreement and
the Existing Credit Agreement. The proceeds of the Revolving Loans and the
Swingline Loans, and the Letters of Credit, shall be used for general corporate
purposes of the Borrower and its Subsidiaries, including the financing of
working capital needs, the repayment of Indebtedness of the Borrower and its
Subsidiaries and acquisitions permitted by this Agreement.
     4.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, to the best knowledge
of Holdings and the Borrower after due inquiry:
     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained
during the ownership or lease of, or operation by, such Group Member, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;
     (c) During the ownership or lease of, or operation by, any Group Member,
Materials of Environmental Concern have not been transported or disposed of from
the Properties in

-46-



--------------------------------------------------------------------------------



 



violation of, or in a manner or to a location that could give rise to liability
under, any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) During the ownership or lease of, or operation by, any Group Member,
there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have during the ownership or lease of, or operation by, any Group Member
been in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and
     (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
     4.18 Accuracy of Information, etc. The statements and information contained
in this Agreement, any other Loan Document, the Confidential Information
Memorandum, or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, taken as a whole, do not contain as of the date
such statement, information, document or certificate was so furnished and as
updated from time to time, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, the Confidential Information Memorandum, or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

-47-



--------------------------------------------------------------------------------



 



     4.19 Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock which are represented by certificates delivered
to the Administrative Agent, and in the case of the other Collateral described
in the Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3 which by operation of law would have priority over the
Liens on such Collateral).
     4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
     4.21 Certain Documents. The Borrower has delivered to the Administrative
Agent a complete and correct copy of the Senior Note Indenture, and the Senior
Exchangeable Note Indenture including any amendments, supplements or
modifications with respect to any of the foregoing.
     4.22 Status of Holdings. Holdings (i) is a REIT, (ii) has not revoked its
election to be a REIT, (iii) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Code. The common stock of Holdings is
listed for trading on the New York Stock Exchange.
     4.23 Properties. Schedule 4.23(a) sets forth a list of all Real Property of
the Group Members and the owner (or ground-lessor) of such Real Property, and
Schedule 4.23(b) sets forth a list of all Borrowing Base Properties and the
owner (or ground-lessor) of such Borrowing Base Property. All such Borrowing
Base Properties satisfy the requirements for a Borrowing Base Property set forth
in the definition thereof.
SECTION 5. CONDITIONS PRECEDENT
     5.1 Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Funding Date, of the following conditions precedent:
     (a) Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative

-48-



--------------------------------------------------------------------------------



 



Agent, Holdings, the Borrower and each Person listed on Schedule 1.1A, (ii) the
Guarantee and Collateral Agreement, executed and delivered by Holdings, the
Borrower and each Subsidiary Guarantor and (iii) an Acknowledgement and Consent
in the form attached to the Guarantee and Collateral Agreement, executed and
delivered by each Issuer (as defined therein), if any, that is not a Loan Party.
     (b) Rating. The Borrower shall have obtained a rating (which rating may be
a private letter rating) for the Facilities of BB- or higher from S&P and Ba3 or
higher from Moody’s.
     (c) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of Holdings and its Subsidiaries for the 2005
and 2006 fiscal years and (ii) unaudited interim consolidated financial
statements of Holdings and its Subsidiaries for each fiscal quarter ended after
the date of the latest applicable financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are
available, and such financial statements shall not, in the reasonable judgment
of the Lenders, reflect any material adverse change in the consolidated
financial condition of Holdings and its Subsidiaries, as reflected in the
financial statements.
     (d) Projections. The Lenders shall have received satisfactory projections
through 2008.
     (e) Approvals. All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.
     (f) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Loan
Parties are located, and such search shall reveal no liens on any of the assets
of the Loan Parties except for liens permitted by Section 7.3 or discharged or
to be discharged on or prior to the Funding Date pursuant to documentation
satisfactory to the Administrative Agent.
     (g) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Funding Date. All such amounts will be paid with proceeds of Loans
made on the Funding Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Funding Date.
     (h) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Funding Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and

-49-



--------------------------------------------------------------------------------



 



(ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.
     (i) Legal Opinion. The Administrative Agent shall have received the legal
opinion of Goodwin Procter LLP, counsel to the Borrower and its Subsidiaries, in
form and substance reasonably satisfactory to the Agents.
     (j) Pledged Stock; Stock Powers. The Administrative Agent shall have
received any certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for any such certificate executed in blank by a duly authorized
officer of the pledgor thereof.
     (k) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.
     (l) Compliance Certificate. The Lenders shall have received a certificate
of a Responsible Officer of the Borrower certifying as to compliance with the
financial covenants set forth in Section 7.1 on a pro-forma basis on the Funding
Date after giving effect to the incurrence of the Loans, which certificate shall
include calculations in reasonable detail demonstrating such compliance,
including as to the calculation of Borrowing Base Value.
     (m) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Responsible Officer of Holdings.
     (n) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5.
     (o) Pay-off of Existing Facilities. The Administrative Agent shall have
received satisfactory evidence that (i) (A) the repayment in full and
termination of the Existing Term Loan Agreement and (B) the release of all
collateral granted thereunder shall occur immediately upon the funding of the
Loans hereunder on the Funding Date and (ii) (A) the repayment in full of the
Existing Credit Agreement shall occur immediately upon the funding of the Loans
hereunder on the Funding Date and (B) the Borrower has delivered a notice to
Merrill Lynch Capital, as administrative agent, terminating the Existing Credit
Agreement and requesting the release of all collateral granted thereunder.
     5.2 Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct on and as of such date as if made on and as of such date.

-50-



--------------------------------------------------------------------------------



 



     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     (c) Borrowing Base Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying as to
compliance with the financial covenants set forth in Sections 7.1(g) and (h) on
a pro-forma basis on the date of such extension of credit after giving effect to
such extension of credit, which certificate shall include calculations in
reasonable detail demonstrating such compliance, including as to the calculation
of Borrowing Base Value.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
               Holdings and the Borrower hereby jointly and severally agree
that, so long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall and
shall cause each of its Subsidiaries to:
     6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of Holdings, a copy of the audited consolidated balance sheet
of Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG or
other independent certified public accountants of nationally recognized
standing; and
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of
Holdings, the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein and except for the absence of
footnotes with the interim statements) consistently throughout the periods
reflected therein and with prior periods. Delivery by Holdings to the
Administrative Agent and the Lenders of its annual report to the SEC on Form
10-K and its quarterly report to the SEC on Form 10-Q, in each case in
accordance with SEC requirement for such reports, shall be deemed to be
compliance by Holdings with this Section 6.1(a) and Section 6.1(b), as
applicable.

-51-



--------------------------------------------------------------------------------



 



     6.2 Certificates; Other Information. Furnish to the Administrative Agent
and each Lender (or, in the case of clause (f), to the relevant Lender):
     (a) as soon as available, but in any event within 60 days after the end of
each of the first three quarterly periods of each fiscal year of Holdings and
within 90 days after the end of each fiscal year of Holdings, (i) a certificate
of a Responsible Officer stating that, to the best of such Responsible Officer’s
knowledge, each Loan Party during such period has observed or performed all of
its covenants and other agreements, and satisfied every condition contained in
this Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) in the case of quarterly or annual financial
statements, (x) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and (y) to
the extent not previously disclosed to the Administrative Agent, a description
of any change in the jurisdiction of organization of any Loan Party since the
date of the most recent report delivered pursuant to this clause (y) (or, in the
case of the first such report so delivered, since the Closing Date);
     (b) as soon as available, and in any event no later than 90 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions;
     (c) within 45 days after the end of each fiscal quarter of the Borrower (or
90 days in the case of the fourth quarter), a narrative discussion and analysis
of the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year; provided that delivery to the
Administrative Agent and the Lenders of Holdings’ annual report to the SEC on
Form 10-K and its quarterly report to the SEC on Form 10-Q containing such
narrative discussion and analysis shall be deemed to be compliance with this
Section 6.1(c);
     (d) no later than 5 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Note Indenture or the
Senior Exchangeable Note Indenture;
     (e) within five days after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all material

-52-



--------------------------------------------------------------------------------



 



financial statements and reports that Holdings or the Borrower may make to, or
file with, the SEC; and
     (f) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
     6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member and except for any nonpayment of which
could not reasonably be expected to have a Material Adverse Effect.
     6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep
in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, Holdings will do all things
necessary to maintain its status as a REIT and will maintain its listing on the
New York Stock Exchange.
     6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, all-risks
casualty and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business.
     6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.
     6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if

-53-



--------------------------------------------------------------------------------



 



adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;
     (c) any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
     (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;
     (e) any default by tenant under a lease of Real Property or any default by
an obligor under any Mortgage Note held by a Group Member, in each case after
giving effect to any applicable cure period and to the extent that such Real
Property or Mortgage Note is included in the Borrowing Base Value; and
     (f) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
     6.8 Environmental Laws.
     (a) Comply with, and take commercially reasonable steps to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and take
commercially reasonable steps to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, in each case
to the extent the failure to do so could reasonably be expected to have a
Material Adverse Effect.
     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.
     6.9 Distributions in the Ordinary Course. In the ordinary course of
business, the Borrower causes all of its Subsidiaries to make transfers of net
cash and cash equivalents upstream to the Borrower, and the Borrower shall
continue to follow such ordinary course of business. The Borrower shall not make
net transfers of cash and cash equivalents downstream to its Subsidiaries except
in the ordinary course of business consistent with past practice.

-54-



--------------------------------------------------------------------------------



 



     6.10 Additional Collateral, etc. (a) With respect to any new Subsidiary
(other than an Excluded Foreign Subsidiary or an Excluded Subsidiary) created or
acquired after the Closing Date by any Group Member (which, for the purposes of
this paragraph (a), shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary or an Excluded Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any Group Member, (ii) deliver to the Administrative Agent any
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, (iii) cause such new Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
     (b) Prior to the addition of any new Real Property as a Borrowing Base
Property after the Closing Date, the Borrower shall deliver written notice to
the Agents of its request to add such Real Property as a Borrowing Base Property
at least ten (10) Business Days prior to the proposed date of such addition
together with (a) a certificate of a Responsible Officer certifying that such
Real Property satisfies the eligibility criteria set forth in the definition of
“Borrowing Base Property”, certifying as to compliance with the financial
covenants on a pro-forma basis after giving effect to the addition of such Real
Property as a Borrowing Base Property, which certificate shall include
calculations in reasonable detail demonstrating such compliance, including as to
the calculation of Borrowing Base Value, and certifying that the representations
and warranties regarding the Collateral set forth in Article 4 remain true and
correct after giving effect to the addition of such Borrowing Base Property, and
(b) a copy of the lease for such Real Property, a lease abstract for such Real
Property, an operating statement for such Real Property, in each case certified
by an officer of the Borrower as being true and correct, and such other
information regarding such Real Property as the Agents may reasonably request.
Promptly (and in any event within ten (10) Business Days) after receipt of all
of the foregoing information, the Agents shall review such information and
notify the Borrower in writing whether or not they accept the Borrower’s
determination that such Real Property qualifies as a Borrowing Base Property.
From and after the date of such written notification from the Agents, and so
long as such Real Property continues to satisfy the eligibility criteria set
forth in the definition of “Borrowing Base Property”, such Real Property shall
be treated as a Borrowing Base Property hereunder.
     (c) The Borrower will, and will cause each of its Subsidiaries to,
cooperate with the Lenders and the Administrative Agent and execute such further
instruments and documents as

-55-



--------------------------------------------------------------------------------



 



the Lenders or the Administrative Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents
     6.11 Notices of Asset Sales or Dispositions. The Borrower shall deliver to
the Administrative Agent and the Lenders written notice not less than five
(5) Business Days prior to a sale, encumbrance with a Lien to secure
Indebtedness or other Disposition of (i) a Borrowing Base Property or (ii) other
assets of the Loan Parties or their Subsidiaries, in a single transaction or
series of related transactions, for consideration in excess of $3,000,000, in
each case which is permitted pursuant to Section 7.2(f), 7.3(i) or Section 7.5,
as applicable. In addition, simultaneously with delivery of any such notice, the
Loan Parties shall deliver to the Administrative Agent a certificate of a
Responsible Officer certifying that no Default or Event of Default (including
any non-compliance with the financial covenants contained herein) has occurred
and is continuing or would occur on a pro forma basis after giving effect to the
proposed sale, encumbrance or other Disposition, which certificate shall include
calculations in reasonable detail demonstrating compliance with the financial
covenants on a pro-forma basis, including as to the calculation of Borrowing
Base Value.
     To the extent such proposed transaction would result in a Default or an
Event of Default, the Borrower shall apply the proceeds of such transaction
(together with such additional amounts as may be required), to prepay the
Obligations in an amount, as determined by the Administrative Agent, equal to
that which would be required to reduce the Obligations so that no Default or
Event of Default would exist. Otherwise, the Borrower shall apply the proceeds
of such transaction in accordance with Section 2.11.
     If such proposed transaction is permitted hereunder, the Administrative
Agent shall, at the Borrower’s expense, take all such action reasonably
requested by the Borrower to release any Lien granted to or held by the
Administrative Agent with respect to the Collateral relating to such Real
Property or Mortgage Note being sold, encumbered or disposed of, as applicable,
under any Security Document, including without limitation release of the pledge
of stock of any Subsidiary whose principal asset is such Real Property or
Mortgage Note being sold, encumbered or disposed of and to release the guarantee
obligations of any such Subsidiary under the Guarantee and Collateral Agreement.
     6.12 Maintenance of Ratings. The Borrower shall maintain ratings on the
Facilities from each of S&P and Moody’s; provided that if the rating obtained
from such rating agency is a private letter rating that is not monitored and
automatically updated by such rating agency, then the Borrower shall obtain an
annual update of such rating on or before each anniversary of the Closing Date.
SECTION 7. NEGATIVE COVENANTS
     Holdings and the Borrower hereby jointly and severally agree that, so long
as the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:
     7.1 Financial Condition Covenants.

-56-



--------------------------------------------------------------------------------



 



     (a) Total Leverage Ratio. Permit the ratio of Total Indebtedness to Total
Asset Value (the “Total Leverage Ratio”) as at the last day of any period of
four consecutive fiscal quarters of the Borrower or on the date of any
incurrence of Indebtedness by the Borrower or its Subsidiaries to exceed 55%,
provided that such ratio may exceed 55% as of the end of up to 2 consecutive
fiscal quarters in one fiscal year so long as such ratio does not exceed 60%.
     (b) Fixed Charge Coverage Ratio. Permit the ratio of Total EBITDA to Total
Fixed Charges for any period of four consecutive fiscal quarters of the Borrower
to be less than 1.50 to 1.0.
     (c) Mortgage Secured Leverage Ratio. Permit the ratio of Mortgage Secured
Indebtedness to Total Asset Value as at the last day of any period of four
consecutive fiscal quarters of the Borrower or on the date of any incurrence of
Indebtedness by the Borrower or its Subsidiaries to exceed 25%.
     (d) Recourse Mortgage Secured Leverage Ratio. Permit the ratio of Recourse
Mortgage Secured Indebtedness to Total Asset Value as at the last day of any
period of four consecutive fiscal quarters of the Borrower or on the date of any
incurrence of Indebtedness by the Borrower or its Subsidiaries to exceed 10%.
     (e) Consolidated Adjusted Net Worth. Permit Consolidated Tangible Net Worth
to be less than the sum of (i) $403,662,837 plus (ii) 85% of Net Cash Proceeds
from issuances of Capital Stock by the Borrower or Holdings after September 30,
2007.
     (f) Floating Rate Debt. Permit the ratio of Total Indebtedness that bears
interest at a floating rate of interest to Total Asset Value as at the last day
of any period of four consecutive fiscal quarters of the Borrower or on the date
of any incurrence of Indebtedness by the Borrower or its Subsidiaries to exceed
30%.
     (g) Facility Leverage Ratio. Permit the ratio of Facility Indebtedness to
Borrowing Base Value as at the last day of any period of four consecutive fiscal
quarters of the Borrower or on the date of any incurrence of Indebtedness by the
Borrower or its Subsidiaries to exceed 50%.
     (h) Borrowing Base Interest Coverage Ratio. Permit the ratio of Borrowing
Base NOI for any period of four consecutive fiscal quarters of the Borrower to
Facility Interest Expense for such period to be less than 2.0 to 1.0 as at the
last day of any period of four consecutive fiscal quarters of the Borrower or on
the date of any incurrence of Indebtedness by the Borrower or its subsidiaries.
     (i) Covenant Compliance Calculations. The Borrower shall deliver the
certificate described in Section 5.2(c) evidencing compliance with the financial
ratios set forth in Sections 7.1(g) and (h) as of each Borrowing Date. Such
calculations shall be made in accordance with Section 7.1(j).
     (j) Pro Forma Calculations.

-57-



--------------------------------------------------------------------------------



 



     (i) For purposes of the pro-forma calculations to be made pursuant to
Sections 7.1(g) and (i) (and the definitions used therein), such calculations
shall be adjusted by (A) excluding from Borrowing Base Value the actual value of
any assets sold by the Borrower or any of its Subsidiaries since the last day of
the prior fiscal quarter and (B) adding to Borrowing Base Value the actual value
of any assets acquired (or to be acquired with any borrowing) by the Borrower or
any of its Subsidiaries since the last day of the prior fiscal quarter.
     (ii) For purposes of the pro-forma calculations to be made pursuant to
Sections 7.1(h) and (i) (and the definitions used therein), such calculations
shall be adjusted by (A) excluding from Borrowing Base NOI the actual NOI for
the relevant period of any assets sold by the Borrower or any of its
Subsidiaries since the last day of the prior fiscal quarter, (B) adding to
Borrowing Base NOI the projected NOI for the next four quarters (based on the
Borrower’s projections made in good faith) for any assets acquired (or to be
acquired with any borrowing) by the Borrower or any of its Subsidiaries since
the last day of the prior fiscal quarter, (C) excluding from Facility Interest
Expense, the Facility Interest Expense for the relevant period for any Facility
Indebtedness for which the Borrower or any Subsidiary is no longer obligated in
respect of, or as the result of the application of proceeds from, any Borrowing
Base Properties sold by the Borrower or any of its Subsidiaries since the last
day of the prior fiscal quarter, and (D) adding to Facility Interest Expense,
the projected Facility Interest Expense for the next four quarters (based on the
Borrower’s projections made in good faith) for any Facility Indebtedness assumed
or incurred by the Borrower or any of its Subsidiaries since the last day of the
prior fiscal quarter.
     7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary;
     (c) Guarantee Obligations incurred in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor in an aggregate amount not to exceed $5,000,000 at any one
time outstanding;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);
     (e) (i) Indebtedness of the Borrower in respect of the Senior Notes and the
Senior Exchangeable Notes and (ii) Guarantee Obligations of Holdings in respect
of such Indebtedness; and

-58-



--------------------------------------------------------------------------------



 



     (f) additional Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount (for the Borrower and all Subsidiaries) at any one
time outstanding that would not cause a violation of Section 7.1;
; provided that the Borrower shall not permit any Subsidiary Guarantor that is
the owner (or ground-lessee) of a Borrowing Base Property or a Mortgage Note
included in the computation of Borrowing Base Value to create, incur, assume,
become liable in respect of or suffer to exist any Indebtedness that is recourse
to such Subsidiary Guarantor.
     7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
that, in the aggregate, are not substantial in amount and that do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;
     (f) Liens (not affecting the Collateral) in existence on the date hereof
listed on Schedule 7.3(f), securing Indebtedness permitted by Section 7.2(d),
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;
     (g) Liens created pursuant to the Security Documents;
     (h) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and
     (i) Liens (not affecting the Collateral) securing Indebtedness permitted by
Section 7.2(f);

-59-



--------------------------------------------------------------------------------



 



provided that notwithstanding the foregoing, the Borrower shall not, and shall
not permit any of its Subsidiaries to, grant a Lien on its Capital Stock as
collateral for Indebtedness to any Person other than the Administrative Agent.
     7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
     (a) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that a Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation);
     (b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and
     (c) any Investment expressly permitted by Section 7.8 may be structured as
a merger, consolidation or amalgamation.
     7.5 Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by clause (i) of Section 7.4(b);
     (d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Wholly Owned Subsidiary Guarantor; and
     (e) the Disposition of other property having a fair market value not to
exceed $50,000,000 in the aggregate for any fiscal year of the Borrower, so long
as no Default or Event of Default has occurred and is continuing, or would occur
after giving effect thereto, and the Borrower complies with Section 2.11 and
Section 6.11.
     7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
     (a) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor;

-60-



--------------------------------------------------------------------------------



 



     (b) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings and Holdings
may make Restricted Payments of such amount to its shareholders; provided that
(i) beginning with the fiscal quarter ended December 31, 2007, the Borrower
shall not make Restricted Payments to Holdings in excess of 100% of FFO (w) for
the period of one fiscal quarter for the fiscal quarter ended December 31, 2007,
(x) for the period of two fiscal quarters for the fiscal quarter ended March 31,
2008, (y) for the period of three fiscal quarters, for the fiscal quarter ended
June 30, 2008, and (z) for the period of four fiscal quarters, for the fiscal
quarter ended September 30, 2008 and thereafter, (ii) if a Default or an Event
of Default has occurred and is continuing, the Borrower may only make Restricted
Payments to Holdings in the amounts required to be made by Holdings in order to
maintain its status as a REIT; and (iii) the Borrower may not make any
Restricted Payments to Holdings if the Obligations have been declared due and
payable.
     7.7 [Reserved].
     7.8 Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) investments in Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $1,000,000 at any one
time outstanding;
     (e) [reserved];
     (f) intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;
and
     (g) Investments consisting of acquisitions of real property or Mortgage
Notes receivable consistent with the Borrower’s business strategy, so long as no
Default or Event of Default has occurred and is continuing, or would occur after
giving effect thereto.
     7.9 Optional Payments and Modifications of Certain Debt Instruments.
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Senior Notes or the Senior Exchangeable
Notes; or (b) amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or the Senior Exchangeable Notes (other than any such amendment,
modification, waiver or other change that would extend the maturity or reduce
the amount of any payment of principal thereof or reduce the rate or extend any
date for payment of interest thereon).

-61-



--------------------------------------------------------------------------------



 



     7.10 Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than Holdings, the Borrower or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise not prohibited under this Agreement,
(b) in the ordinary course of business of the relevant Group Member, and
(c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.
     7.11 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.
     7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock or
the Senior Notes or the Senior Exchangeable Notes) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.
     7.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
     7.14 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) this Agreement
and the other Loan Documents and (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby).
     7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, the Senior Exchangeable Note Indenture or the Senior Indenture and
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary.

-62-



--------------------------------------------------------------------------------



 



     7.16 Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.
SECTION 8. EVENTS OF DEFAULT
               If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Section 5 of the Guarantee and Collateral Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
     (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and

-63-



--------------------------------------------------------------------------------



 



be continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $15,000,000; or
     (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $15,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

-64-



--------------------------------------------------------------------------------



 



     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby, or any Loan Party or any Affiliate of any Loan Party shall so
assert; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) (i) (any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of Holdings; (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors; (iii) Holdings
shall cease to own and control, of record and beneficially, directly, 90% of
each class of outstanding Capital Stock of the Borrower free and clear of all
Liens; or (iv) a Specified Change of Control shall occur;
     (l) Holdings shall (i) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than those incidental to its ownership of the Capital Stock of the Borrower,
(ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (w) Indebtedness incurred with
respect to guarantees of the Senior Notes, the Senior Exchangeable Notes or the
Indebtedness set forth on Schedule 7.3(f), (x) nonconsensual obligations imposed
by operation of law, (y) obligations pursuant to the Loan Documents to which it
is a party and (z) obligations with respect to its Capital Stock, or (iii) own,
lease, manage or otherwise operate any properties or assets (including cash
(other than cash received in connection with dividends made by the Borrower in
accordance with Section 7.6 pending application in the manner contemplated by
said Section) and cash equivalents) other than the ownership of shares of
Capital Stock of the Borrower; or
     (m) the collateral granted to the Lenders under the Existing Credit
Agreement has not been released under the Existing Credit Agreement and added as
Collateral hereunder on or before December 31, 2007;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i), (ii), (iii) or (iv) of paragraph (f) above with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall

-65-



--------------------------------------------------------------------------------



 



immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
SECTION 9. THE AGENTS
     9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
     9.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
     9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found

-66-



--------------------------------------------------------------------------------



 



by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
     9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
     9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

-67-



--------------------------------------------------------------------------------



 



     9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
     9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Holdings or the Borrower and
without limiting the obligation of Holdings or the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
     9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect

-68-



--------------------------------------------------------------------------------



 



to any Letters of Credit issued or participated in by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.
     9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
     9.10 Syndication Agent. The Syndication Agent shall not have any duties or
responsibilities hereunder in its capacity as such.
SECTION 10. MISCELLANEOUS
     10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of the Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest

-69-



--------------------------------------------------------------------------------



 



rates (which waiver shall be effective with the consent of the Majority Facility
Lenders of each adversely affected Facility) and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release Holdings or all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; (v) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (vi) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; (vii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender; or (viii) change Section 2.17 (a), (b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender affected thereby. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
     10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

               Holdings:   Medical Properties Trust, Inc.     1000 Urban Center
Drive, Suite 501     Birmingham, AL 35242
 
  Attention:   Michael G. Stewart
 
  Telecopy:   (205) 969-3756
 
  Telephone:   (205) 969-3755
 
             Borrower:   MPT Operating Partnership, L.P.     c/o Medical
Properties Trust, Inc.     1000 Urban Center Drive, Suite 501

-70-



--------------------------------------------------------------------------------



 



              Birmingham, AL 35242
 
  Attention:   Michael G. Stewart
 
  Telecopy:   (205) 969-3756
 
  Telephone:   (205) 969-3755
 
             Administrative Agent:   JPMorgan Chase Bank, N.A.     277 Park
Avenue, 3rd Floor     New York, NY 10172
 
  Attention:   Vanessa Chiu
 
  Telecopy:   (646) 534-0574
 
  Telephone:   (212) 622-6015

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
     Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
     10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
     10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses and including such costs and expenses incurred under
Section 6.10 and 6.11, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Funding Date (in the case of amounts to
be paid on the Funding Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse

-71-



--------------------------------------------------------------------------------



 



each Lender and the Administrative Agent for all its costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, advisors, trustees,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, willful misconduct or breach of obligations of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 Business Days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Michael G. Stewart (Telephone No.
(205) 969-3755) (Telecopy No. (205) 969-3756), at the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
     10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

-72-



--------------------------------------------------------------------------------



 



          (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons, other than a natural person (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:
     (A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person;
     (B) the Administrative Agent (such consent not to be unreasonably withheld
or delayed), provided that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
affiliate of a Lender or an Approved Fund; and
     (C) the Issuing Lender and the Swingline Lender (such consent not to be
unreasonably withheld or delayed), provided that no consent of the Issuing
Lender or the Swingline Lender shall be required for an assignment of all or any
portion of a Term Loan.
     (i) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (in the
case of a Term Loan) or $5,000,000 (in the case of a Revolving Commitment)
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;
     (B) the assigning Lender and the Assignee party to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
               For the purposes of this Section 10.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

-73-



--------------------------------------------------------------------------------



 



     (ii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.
     (iv) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c)(i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly

-74-



--------------------------------------------------------------------------------



 



affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.
          (v) A Participant shall not be entitled to receive any greater payment
under Section 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.19 unless such Participant complies with
Section 2.19(d).
          (b) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (c) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (d) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b). Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

-75-



--------------------------------------------------------------------------------



 



     10.7 Adjustments; Set-off.
          (a) Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to Holdings or the
Borrower, any such notice being expressly waived by Holdings and the Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
     10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
     10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.10 Integration. This Agreement and the other Loan Documents represent
the entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or

-76-



--------------------------------------------------------------------------------



 



warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
     10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     10.12 Submission To Jurisdiction; Waivers. Each of Holdings and the
Borrower hereby irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
     10.13 Acknowledgements. Each of Holdings and the Borrower hereby
acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

-77-



--------------------------------------------------------------------------------



 



          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
     10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
          (b) At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
     10.15 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates in connection with their rights and obligations hereunder and under
the other Loan Documents, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document.
     10.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

-78-



--------------------------------------------------------------------------------



 



     10.17 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

-79-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            MEDICAL PROPERTIES TRUST, INC.
      By:   /s/ R. Steve Hamner         Name:   R. Steve Hamner        Title:  
Executive Vice President and Chief Financial Officer     

            MPT OPERATING PARTNERSHIP, L.P.
      By:   /s/ R. Steve Hamner         Name:   R. Steve Hamner        Title:  
Executive Vice President and Chief Financial Officer     





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:   /s/ Vanessa Chiu         Name:   Vanessa Chiu        Title:   Vice
President     





--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent and as a Lender
      By:   /s/ Laura Conway         Name:   Laura Conway        Title:   Vice
President     





--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB, as a Lender
      By:   /s/ Thomas G. Scott         Name:   Thomas G. Scott        Title:  
Vice President     





--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:   /s/ Carin Keegan         Name:   Carin Keegan        Title:   Vice
President     

                  By:   /s/ Erin Morrissey         Name:   Erin Morrissey       
Title:   Vice President     





--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director Banking Products Services, US     

                  By:   /s/ David B. Julie         Name:   David B. Julie       
Title:   Associate Director Banking Products Services, US     





--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Dan LePage         Name:   Dan LePage        Title:   Authorized
Signatory     





--------------------------------------------------------------------------------



 



Schedule ES
Excluded Subsidiaries

     
1.
  MPT West Houston Hospital, LLC
 
   
2.
  MPT West Houston Hospital, L.P.
 
   
3.
  MPT West Houston MOB, LLC
 
   
4.
  MPT West Houston MOB, L.P.
 
   
5.
  MPT Finance Company, LLC
 
   
6.
  MPT Development Services, Inc.
 
   
7.
  MPT of North Cypress, LLC
 
   
8.
  MPT of North Cypress, L.P.
 
   
9.
  MPT of Odessa Hospital, LLC
 
   
10.
  MPT of Odessa Hospital, L.P.
 
   
11.
  MPT of Muskogee, LLC
 
   
12.
  MPT of California, LLC
 
   
13.
  San Joaquin Health Care Associates, Limited Partnership
 
   
14.
  92 Brick Road, LLC
 
   
15.
  1300 Campbell Lane, LLC
 
   
16.
  4499 Acushnet Avenue, LLC
 
   
17.
  7173 North Sharon Avenue, LLC
 
   
18.
  8451 Pearl Street, LLC

1



--------------------------------------------------------------------------------



 



Schedule PBBP — Pooled Borrowing Base Properties

      Property   Pools
 
   
Stabilized facilities
   
San Antonio
  Pool 2
Luling
  Pool 2
Victoria
  Pool 2
Desert Valley
  No
Chino Valley
  Pool 3
Montclair Hospital
  Pool 3
Sherman Oaks
  No
West Anaheim
  Pool 4
Huntington Beach
  Pool 4
La Palma Intercommunity
  Pool 4
Covington
  Pool 5
Denham Springs
  Pool 5
Marina
  No
 
   
Pre-stabilized facilities
   
D51 Bucks County
  No
Monroe Hospital
  No
Paradise Valley
  No
Centinela
  No
Shasta Regional
  No
Twelve Oaks
  No

2



--------------------------------------------------------------------------------



 



Schedule 1.1A
Commitments

                      Revolving     Term   Lender   Commitment     Commitment  
 
               
JPMorgan Chase Bank, N.A.
  $ 28,000,000     $ 12,000,000  
KeyBank National Association
  $ 28,000,000     $ 12,000,000  
Raymond James Bank, FSB
  $ 28,000,000     $ 12,000,000  
UBS Loan Finance LLC
  $ 28,000,000     $ 12,000,000  
Deutsche Bank Trust Company Americas
  $ 21,000,000     $ 9,000,000  
Royal Bank of Canada
  $ 21,000,000     $ 9,000,000  
 
           
 
  $ 154,000,000     $ 66,000,000  

3



--------------------------------------------------------------------------------



 



Schedule 4.4
Consents, Authorizations, Filings and Notices
     1. In connection with the termination of the Existing Term Loan Agreement,
UCC-3 Termination Statements with respect to each UCC-1 Financing Statement
filed in connection with the Existing Term Loan Agreement and naming a Loan
Party as debtor.
     2. In connection with the termination of the Existing Credit Agreement, the
payoff letter executed by Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services, Inc.

4



--------------------------------------------------------------------------------



 



Schedule 4.15
Subsidiaries

              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
MPT of Victorville, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Bucks County, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Bucks County, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Bucks County, LLC
MPT of Bloomington, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Covington, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Denham Springs, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Redding, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Chino, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Sherman Oaks, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Dallas LTACH, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Dallas LTACH, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Dallas LTACH, LLC
MPT of Centinela, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Centinela, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Centinela, LLC
MPT of Montclair, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Montclair, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Montclair, LLC
MPT of Portland, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Warm Springs, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.

5



--------------------------------------------------------------------------------



 



              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
MPT of Warm Springs, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Warm Springs, LLC
MPT of Victoria, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Victoria, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Victoria, LLC
MPT of Luling, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Luling, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Luling, LLC
MPT of Huntington Beach, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Huntington Beach, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Huntington Beach, LLC
MPT of West Anaheim, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of West Anaheim, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of West Anaheim, LLC
MPT of La Palma, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of La Palma, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of La Palma, LLC
MPT of Paradise Valley, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Paradise Valley, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Paradise Valley, LLC
MPT of Southern California, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Southern California, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Southern California, LLC
MPT of Twelve Oaks, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Twelve Oaks, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Twelve Oaks, LLC

6



--------------------------------------------------------------------------------



 



              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
MPT of Shasta, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Shasta, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Shasta, LLC
MPT of Inglewood, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
MPT of Inglewood, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Inglewood, LLC

7



--------------------------------------------------------------------------------



 



Schedule 4.19(a)
UCC Filing Jurisdictions

1.   With respect to each Loan Party other than Holdings:
UCC-1 Financing Statement to be filed with the Secretary of State of the State
of Delaware   2.   With respect to Holdings:
UCC-1 Financing Statement to be filed with the Secretary of State of the State
of Maryland

8



--------------------------------------------------------------------------------



 



Schedule 4.23(a) — List of Real Property of Group Members

                  Property   Owner/Ground Lessor   Capacity      
 
           
1.
  DSI, Bucks County Hospital   MPT of Bucks County, LP   Owner
 
           
2.
  Monroe Hospital   MPT of Bloomington, LLC   Owner
 
           
3.
  Gulf States Long-Term Acute Care Hospital of Covington   MPT of Covington, LLC
  Owner
 
           
4.
  Gulf States Long-Term Acute Care Hospital of Denham Springs   MPT of Denham
Springs, LLC   Owner
 
           
5.
  Northern California Rehabilitation Hospital   MPT of Redding, LLC   Owner
 
           
6.
  Sherman Oaks Hospital   MPT of Sherman Oaks, LLC   Owner
 
           
7.
  Vibra Specialty Hospital of Dallas   MPT of Dallas LTACH, LP   Owner
 
           
8.
  Montclair Hospital Medical Center   MPT of Montclair, LP.   Owner
 
           
9.
  Vibra Specialty Hospital of Portland   MPT of Portland, LLC   Owner
 
           
10.
  San Antonio Warm Springs Rehabilitation Hospital   MPT of Warm Springs, L.P.  
Owner
 
           
11.
  Victoria Warm Springs Rehabilitation Hospital   MPT of Victoria, L.P.   Owner
 
           
12.
  Warm Springs Specialty Hospital   MPT of Luling, L.P.   Owner
 
           
13.
  Huntington Beach Hospital   MPT of Huntington Beach, LP.   Owner
 
           
14.
  West Anaheim Medical Center   MPT of West Anaheim, L.P.   Owner
 
           
15.
  La Palma Intercommunity Hospital   MPT of La Palma, L.P.   Owner
 
           
16.
  Paradise Valley Hospital   MPT of Paradise Valley, L.P.   Owner
 
           
17.
  North Cypress Medical Center   MPT of North Cypress, L.P.   Owner
 
           
18.
  New Bedford Rehabilitation Hospital   4499 Acushnet Avenue, LLC   Owner
 
           
19.
  North Valley Rehabilitation Hospital   8451 Pearl Street, LLC   Owner
 
           
20.
  Marlton Rehabilitation Hospital   92 Brick Road, LLC   Owner
 
           
21.
  Southern Kentucky Rehabilitation Hospital   1300 Campbell Lane, LLC   Owner
 
           
22.
  San Joaquin Valley Rehabilitation Hospital   San Joaquin Health Care
Associates, LP   Owner

9



--------------------------------------------------------------------------------



 



Schedule 4.23(b) — List of Borrowing Base Properties

                  Property   Owner/Ground Lessor   Capacity      
 
           
1.
  Desert Valley Hospital   MPT of Victorville, LLC   Mortgagor
 
           
2.
  DSI, Bucks County Hospital   MPT of Bucks County, L.P.   Owner
 
           
3.
  Monroe Hospital   MPT of Bloomington, LLC   Owner
 
           
4.
  Gulf States Long-Term Acute Care Hospital of Covington   MPT of Covington, LLC
  Owner
 
           
5.
  Gulf States Long-Term Acute Care Hospital of Denham Springs   MPT of Denham
Springs, LLC   Owner
 
           
6.
  Northern California Rehabilitation Hospital   MPT of Redding, LLC   Owner
 
           
7.
  Chino Valley Medical Center   MPT of Chino, LLC   Mortgagor
 
           
8.
  Sherman Oaks Hospital   MPT of Sherman Oaks, LLC   Owner
 
           
9.
  Vibra Specialty Hospital of Dallas   MPT of Dallas LTACH, L.P.   Owner
 
           
10.
  Daniel Freeman Marina Hospital   MPT of Centinela, L.P.   Mortgagor
 
           
11.
  Montclair Hospital Medical Center   MPT of Montclair, L.P.   Owner
 
           
12.
  Vibra Specialty Hospital of Portland   MPT of Portland, LLC   Owner
 
           
13.
  San Antonio Warm Springs Rehabilitation Hospital   MPT of Warm Springs, L.P.  
Owner
 
           
14.
  Victoria Warm Springs Rehabilitation Hospital   MPT of Victoria, L.P.   Owner
 
           
15.
  Warm Springs Specialty Hospital   MPT of Luling, L.P.   Owner
 
           
16.
  Huntington Beach Hospital   MPT of Huntington Beach, L.P.   Owner
 
           
17.
  West Anaheim Medical Center   MPT of West Anaheim, L.P.   Owner
 
           
18.
  La Palma Intercommunity Hospital   MPT of La Palma, L.P.   Owner
 
           
19.
  Paradise Valley Hospital   MPT of Paradise Valley, L.P.   Owner
 
           
20.
  Paradise Valley Hospital   MPT of Southern California, LP.   Mortgagor
 
           
21.
  Centinela Hospital Medical Center   MPT of Inglewood, L.P.   Owner
 
           
22.
  Shasta Regional Medical Center   MPT of Shasta, L.P.   Owner
 
           
23.
  Twelve Oaks Medical Center   MPT of Twelve Oaks, L.P.   Owner

10



--------------------------------------------------------------------------------



 



Schedules 7.2(d) — List of Current Indebtedness

          MPT Entity   Indebtedness   Amount  
 
       
MPT of North Cypress, LP.
  Colonial Bank, N.A. Revolving Line of Credit (consisting of Indebtedness as
defined in sections (a) and (i) of the definition thereof in the Credit
Agreement)   Up to $42,000,000

Schedule 7.3(f) — List of Current Liens Securing Indebtedness
MPT of North Cypress, LP.               Lien on North Cypress Real Property

11



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GUARANTEE AND COLLATERAL AGREEMENT
     GUARANTEE AND COLLATERAL AGREEMENT, dated as of November 2007, among
MEDICAL PROPERTIES TRUST, INC., a Maryland corporation (“Holdings”), MPT
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”),
and each of the other signatories hereto (together with any other entity that
may become a party hereto as provided herein the “Subsidiary Guarantors”, and
together with Holdings, the “Guarantors”, and together with the Borrower and
Holdings, the “Grantors”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks, financial institutions and other entities (the “Lenders”) from time to
time party as Lenders to the Revolving Credit and Term Loan Agreement, dated as
of the date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Holdings, the Lenders, the Administrative Agent and KEYBANK NATIONAL
ASSOCIATION, as syndication agent (in such capacity, the “Syndication Agent”).
RECITALS
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans to the Borrower upon the terms and subject to the
conditions set forth therein;
     WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
     WHEREAS, the proceeds of the Loans under the Credit Agreement, will be used
in part to enable the Borrower to finance a portion of the Acquisition and pay
related fees and expenses;
     WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the Loans under the Credit Agreement; and
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective Loans to the Borrower under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the Administrative
Agent for the benefit of the Secured Parties.
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and to induce the Agents and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective Loans to the
Borrower thereunder, each Grantor hereby agrees with the Administrative Agent,
for the benefit of the Secured Parties, as follows:

12



--------------------------------------------------------------------------------



 



SECTION 1. DEFINED TERMS
1.1 Definitions.
     (a) Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
or, alternatively, as defined in the New York UCC (and if defined in more than
one Article of the New York UCC, shall have the meaning given in Article 8 or 9
thereof).
     (b) The following terms shall have the following meanings:
     “Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.
     “Borrower”: MPT Operating Partnership, L.P., a Delaware corporation.
     “Borrower Obligations”: the collective reference to the unpaid principal of
and interest on the Loans and all other obligations and liabilities of the
Borrower to any Agent, Lender or Indemnitee, whether direct or indirect,
absolute or contingent, due or to become due or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement, the other Loan Documents or any other document made,
delivered or given in connection therewith or pursuant thereto, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, attorney’s fees and
legal expenses) or otherwise (including interest accruing at the then applicable
rate provided in the Credit Agreement after the maturity of the Loans and
interest accruing at the then applicable rate provided in the Credit Agreement
after the commencement of any bankruptcy case or insolvency, reorganization,
liquidation or like proceeding relating to the Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding and all
expense reimbursement and indemnity obligations arising or incurred as provided
in the Loan Documents after the commencement of any such case or proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding).
     “Collateral”: as defined in Section 3.
     “Equity Interests”: of any person shall mean any and all shares, interests,
participations or other equivalents of or interests in (however designated)
equity of such person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest and
any and all warrants, rights or options to purchase or other rights to acquire
any of the foregoing.
     “Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor with respect to the Credit Agreement which may
arise under or in connection with this Agreement (including Section 2) or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, attorney’s fees and legal
expenses) or otherwise (including all expense reimbursement and indemnity
obligations arising or incurred as provided in the Loan Documents after the
commencement of any bankruptcy case

13



--------------------------------------------------------------------------------



 



or insolvency, reorganization, liquidation or like proceeding, whether or not a
claim for such obligations is allowed in such case or proceeding).
     “Indemnitee”: as defined in Section 10.5 of the Credit Agreement.
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.
     “Organizational Documents”: as to any Person, its certificate or articles
of incorporation and by-laws if a corporation, or its certificate of formation
and its partnership agreement if a partnership, its limited liability company
agreement if a limited liability company, or other organizational or governing
documents of such person.
     “Pledged Alternative Equity Interests”: shall mean all participation or
other interests in any equity or profits of any business entity and the
certificates, if any, representing such interests, all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests and any other
warrant, right or option to acquire any of the foregoing; provided, however,
that Pledged Alternative Equity Interests shall not include any Pledged Stock,
Pledged Partnership Interests, and Pledged LLC Interests.
     “Pledged Debt”: shall mean all Indebtedness owed to such Grantor,
including, without limitation, all Indebtedness described on Schedule 3 under
the heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the Instruments and Chattel
Paper evidencing such Indebtedness, and all interest, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Indebtedness.
     “Pledged Entity”: shall mean the issuer of Pledged Equity Interests.
     “Pledged Equity Interests”: shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Alternative Equity
Interests.
     “Pledged LLC Interests”: all interests owned, directly or indirectly, by
any Grantor in any limited liability company (including those listed on
Schedule 2) other than the Excluded Subsidiaries and the certificates, if any,
representing such limited liability company interests and any interest of any
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest,
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and any other warrant, right or option to
acquire any of the foregoing.
     “Pledged Partnership Interests”: all interests owned, directly or
indirectly, by any Grantor in any general partnership, limited partnership,
limited liability partnership or other partnership (including those listed on
Schedule 2) other than the Excluded Subsidiaries and the certificates, if any,
representing such partnership interests and any interest of the Borrower on the
books and records of such partnership or on the books and records of any
securities intermediary

14



--------------------------------------------------------------------------------



 



pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and any other warrant,
right or option to acquire any of the foregoing.
     “Pledged Stock”: all shares, stock certificates, options, interests or
rights of any nature whatsoever in respect of the Capital Stock of any Person
(including those listed on Schedule 2) other than the Excluded Subsidiaries at
any time issued or granted to or owned, held or acquired by any Grantor, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books and
records of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares and any other warrant, right or option to acquire any of the foregoing.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC, including, in any event, all dividends, returns of capital
and other distributions and income from Pledged Equity Interests and Pledged
Debt and all collections thereon and payments with respect thereto.
     “Secured Obligations”: the Borrower Obligations and the Guarantor
Obligations.
     “Secured Parties”: the Administrative Agent, the Lenders and Indemnitees
and each of their respective successors and transferees.
     “Securities Act”: the Securities Act of 1933, as amended.
     “Unasserted Obligations”: shall mean, at any time, Secured Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (i) the principal of interest on, and fees relating to, any Secured
Obligations and (ii) contingent reimbursement obligations in respect of any
amounts that may be drawn under Letter of Credit) in respect of which no claim
or demand for payment has been made (or, in the case of Secured Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
1.2 Other Definitional Provisions.
     (a) As used herein and in any certificate or other document made or
delivered pursuant hereto, (i) accounting terms relating to any Grantor not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), and (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties of every type and nature, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).

15



--------------------------------------------------------------------------------



 



     (b) The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (d) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
     (e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds.
SECTION 2. GUARANTEE
2.1 Guarantee.
     (a) Each of the Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations. Guarantors agree that this guarantee is a
guarantee of payment and performance and not of collection.
     (b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans under the Credit Agreement and other future
increases in the Borrower Obligations, whether or not any such increase is
committed, contemplated or provided for by the Loan Documents on the date
hereof; provided, that (i) enforcement of such guarantee against such Guarantor
will be limited as necessary to limit the recovery under such guarantee to the
maximum amount which may be recovered without causing such enforcement or
recovery to constitute a fraudulent transfer or fraudulent conveyance under any
applicable law, including any applicable federal or state fraudulent transfer or
fraudulent conveyance law (after giving effect, to the fullest extent permitted
by law, to the reimbursement and contribution rights set forth in Section 2.2)
and (ii) to the fullest extent permitted by applicable law, the foregoing clause
(i) shall be for the benefit solely of creditors and representatives of
creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any equity interest in such Guarantor. Each Guarantor shall be
regarded, and shall be in the same position, as principal debtor with respect to
the Guaranteed Obligations.
     (c) The guarantee contained in this Section 2.1 (i) shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 (other than
Unasserted Obligations) have been paid in full, and all commitments to extend
credit under the Credit Agreement have terminated, notwithstanding that

16



--------------------------------------------------------------------------------



 



from time to time during the term of the Credit Agreement the Borrower may be
free from any Borrower Obligations, (ii) unless released as provided in clause
(iii) below, shall survive the repayment of the Loans under the Credit
Agreement, and the release of the Collateral and remain enforceable as to all
Borrower Obligations that survive such repayment, termination and release and
(iii) shall be released when and as set forth in Section 8.15(a) or (b).
     (d) No payment (other than payment in full of all the Secured Obligations)
made by the Borrower, any of the Guarantors, any other guarantor or any other
Person or received or collected by any Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder in respect of any other Borrower Obligations then
outstanding or thereafter incurred.
2.2 Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Borrower Obligations by any Grantor or is received or collected
on account of the Borrower Obligations from any Grantor or its property:
     (a) If such payment is made by the Borrower or from its property or if any
payment is made by the Borrower or from its property in satisfaction of the
reimbursement right of any Guarantor set forth in Section 2.2(b) or otherwise,
the Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Guarantor or (ii) to be
subrogated to any claim, interest, right or remedy of any Secured Party against
any other Person, including any other Guarantor or its property.
     (b) If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations, (i) to demand and enforce reimbursement for the
full amount of such payment from the Borrower and (ii) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets (net of
their liabilities, other than Secured Obligations) and any other equitable
considerations deemed appropriate by the court.
     (c) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor under Section 2.2(b),
such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations, to be subrogated (equally and ratably with all
other Guarantors entitled to reimbursement or contribution from any other
Guarantor under Section 2.2(b)) to any security interest that may then be held
by the Administrative Agent upon any Collateral granted to it in this Agreement.
To the fullest extent permitted under applicable law, such right of subrogation
shall be enforceable solely against the Borrower and the Guarantors, and not
against the Secured Parties, and neither the Administrative Agent nor any
Secured Party shall have any duty whatsoever to

17



--------------------------------------------------------------------------------



 



warrant, ensure or protect any such right of subrogation or to obtain, perfect,
maintain, hold, enforce or retain any Collateral for any purpose related to any
such right of subrogation. If subrogation is demanded in writing by any
Guarantor, then (subject to and upon payment in full of all outstanding Secured
Obligations) the Administrative Agent shall deliver to the Guarantors making
such demand, or to a representative of such Guarantors or of the Guarantors
generally, an instrument reasonably satisfactory to the Administrative Agent
transferring, on a quitclaim basis without (to the fullest extent permitted
under applicable law) any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Administrative Agent.
     (d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to
any payment on account of the Secured Obligations made by it or received or
collected from its property shall be fully subordinated in all respects to the
prior payment in full of all of the Secured Obligations. Until payment in full
of the Secured Obligations, no Guarantor shall demand or receive any collateral
security, payment or distribution whatsoever (whether in cash, property or
securities or otherwise) on account of any such right or claim. If any such
payment or distribution is made or becomes available to any Guarantor, such
payment or distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Secured Obligations. If any such payment or distribution is
received by any Guarantor, it shall be held by such Guarantor in trust, as
trustee of an express trust for the benefit of the Secured Parties, and shall
forthwith be transferred and delivered by such Guarantor to the Administrative
Agent, in the exact form received and, if necessary, duly endorsed.
     (e) The obligations of the Guarantors under the Loan Documents, including
their liability for the Secured Obligations and the enforceability of the
security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectibility or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall, to the fullest extent
permitted under applicable law, have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.
     (f) Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Administrative Agent nor any Secured Party shall ever have any duty
or liability whatsoever in respect of any such right.
2.3 Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further

18



--------------------------------------------------------------------------------



 



assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, amended and
restated, supplemented, replaced, refinanced, otherwise modified or terminated,
in whole or in part, as the Administrative Agent (or the requisite Secured
Parties) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. No Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto, except to the extent required by applicable law. Each Guarantor
hereby acknowledges and agrees that the Administrative Agent and the Secured
Parties may at any time or from time to time, with or without the consent of, or
notice to, Guarantors or any of them:
     (a) change or extend the manner, place or terms of payment of, or renew or
alter all or any portion of, the Guaranteed Obligations;
     (b) take any action under or in respect of the Loan Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;
     (c) amend or modify, in any manner whatsoever, the Loan Documents;
     (d) extend or waive the time for any Loan Party’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;
     (e) take and hold Collateral for the payment of the Guaranteed Obligations
guaranteed hereby or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent and the Secured Parties have been granted a Lien, to secure
any Obligations;
     (f) release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantors or any Loan Party to the Administrative Agent or any
Secured Party;
     (g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of any Guarantor or any
Loan Party are subordinated to the claims of the Administrative Agent and the
Secured Parties; and/or
     (h) apply any sums by whomever paid or however realized to any amounts
owing by any Guarantor or any Loan Party to the Administrative Agent or any
Secured Party in such manner as the Administrative Agent or any Secured Party
shall determine in its discretion.

19



--------------------------------------------------------------------------------



 



     The Administrative Agent and the Secured Parties shall not incur any
liability to Guarantors as a result thereof, and no such action shall impair or
release the Guaranteed Obligations of Guarantors or any of them under this
guarantee.
2.4 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Secured Party upon the Guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed, to the fullest extent permitted by applicable law,
as a continuing, absolute and unconditional guarantee of payment without regard
to (a) the validity, genuineness, regularity, enforceability or any future
amendment of, or change in the Credit Agreement or any other Loan Document, any
of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party, (b) the absence of any action to enforce this
guarantee or any other Loan Document or the waiver or consent by the
Administrative Agent and/or the Secured Parties with respect to any of the
provisions thereof, (c) the existence, value or condition of, or failure to
perfect its Lien against, any Collateral for the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent in respect
thereof (including, without limitation, the release of any such security),
(d) the insolvency of any Loan Party, or (e) any other action or circumstance
whatsoever which might otherwise constitute a legal or equitable discharge of
the Borrower for the Borrower Obligations, a defense of a surety or guarantor or
a legal or equitable discharge of such Guarantor under the guarantee contained
in this Section 2, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, any Secured Party may, but shall be under no obligation to, make
a similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
2.5 Reinstatement. The guarantee contained in this Section 2 shall be reinstated
and shall remain in all respects enforceable to the extent that, at any time,
any payment of any of the Borrower Obligations is set aside, avoided or
rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver,

20



--------------------------------------------------------------------------------



 



intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Guarantor or any substantial part of its property, or otherwise, in whole or
in part, and such reinstatement and enforceability shall, to the fullest extent
permitted by applicable law, be effective as fully as if such payment had not
been made.
2.6 Demand by Agent or Lenders. In addition to the terms of the guarantee set
forth in this Section 2, and in no manner imposing any limitation on such terms,
it is expressly understood and agreed that, if, at any time, the outstanding
principal amount of the Guaranteed Obligations under the Credit Agreement
(including all accrued interest thereon) is declared to be immediately due and
payable, then Guarantors shall, without demand, pay to the holders of the
Guaranteed Obligations the entire outstanding Guaranteed Obligations due and
owing to such holders.
2.7 Enforcement. In no event shall the Administrative Agent have any obligation
(although it is entitled, at its option) to proceed against any Borrower or any
other Loan Party or any Collateral pledged to secure Guaranteed Obligations
before seeking satisfaction from any or all of the Guarantors, and the
Administrative Agent may proceed, prior or subsequent to, or simultaneously
with, the enforcement of the Administrative Agent’s rights hereunder, to
exercise any right or remedy which it may have against any Collateral, as a
result of any Lien it may have as security for all or any portion of the
Guaranteed Obligations.
2.8 Waiver. In addition to the waivers contained in Section 2.4 hereof,
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantors of their Guaranteed
Obligations under, or the enforcement by the Administrative Agent or the Secured
Parties of, this guarantee. Guarantors hereby waive diligence, presentment and
demand (whether for non-payment or protest or of acceptance, maturity, extension
of time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, composition or agreement arrived
at as to the amount of, or the terms of, the Guaranteed Obligations, notice of
adverse change in any Borrower’s financial condition or any other fact which
might increase the risk to Guarantors) with respect to any of the Guaranteed
Obligations or all other demands whatsoever and waive the benefit of all
provisions of law which are or might be in conflict with the terms of this
guarantee. Guarantors represent, warrant and jointly and severally agree that,
as of the date of this, guarantee, their obligations under this guarantee are
not subject to any offsets or defenses against the Administrative Agent or the
Secured Parties or any Loan Party of any kind. Guarantors further jointly and
severally agree that their obligations under this guarantee shall not be subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Secured Party or against any Loan Party of any kind which may arise in the
future except for those arising operation of law.
2.9 Severability, etc. It is the intention and agreement of each Guarantor, the
Administrative Agent and the Secured Parties that the obligations of each
Guarantor under this Agreement shall be valid and enforceable against such
Guarantors to the maximum extent permitted by applicable law. Accordingly, if
any provision of this Agreement creating any obligation of the Guarantors in
favor of the Administrative Agent and the Secured Parties shall be declared to
be invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of each

21



--------------------------------------------------------------------------------



 



Guarantor, the Administrative Agent and the Secured Parties that any balance of
the obligation created by such provision and all other obligations of the
Guarantors to the Administrative Agent and the Secured Parties created by other
provisions of this Agreement shall remain valid and enforceable. Likewise, if by
final order a court of competent jurisdiction shall declare any sums which the
Administrative Agent and the Secured Parties may be otherwise entitled to
collect from the Guarantors under this Agreement to be in excess of those
permitted under any law (including any federal or state fraudulent conveyance or
like statute or rule of law) applicable to the obligations of the Guarantors
under this Agreement, it is the stated intention and agreement of each Guarantor
and the Administrative Agent and the Secured Parties that all sums not in excess
of those permitted under such applicable law shall remain fully collectible by
the Administrative Agent and the Secured Parties from the Guarantors.
2.10 Payments. Each Guarantor hereby agrees to pay all amounts payable by it
under this Section 2 to the Administrative Agent without set-off or counterclaim
in Dollars in immediately available funds as specified in the Credit Agreement.
2.11 Assurances. Each Guarantor hereby agrees, upon the written request of the
Administrative Agent or any Secured Party, to execute and deliver to the
Administrative Agent or such Secured Party, from time to time, any additional
instruments or documents reasonably considered necessary by the Administrative
Agent or such Secured Party to cause this guarantee set forth in this Section 2
to be, become or remain valid and effective in accordance with its terms.
SECTION 3. GRANT OF SECURITY INTEREST AND PLEDGE
3.1 Grant and Pledge. Each Grantor hereby pledges to the Administrative Agent,
and grants to the Administrative Agent, for the benefit of the Secured Parties,
a first priority security interest in all of the following property now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:
     (a) Pledged Equity Interests and Pledged Debt;
     (b) all certificates, notes, instruments, books and records (regardless of
medium) pertaining to or evidencing any of the foregoing; and
     (c) all Proceeds of any of the foregoing;
provided, that (i) this Agreement shall not constitute a grant of a security
interest in, and the term “Collateral” and its components listed in clauses
(a) through (c) above shall not include, any property to the extent that and for
as long as such grant of a security interest is in Capital Stock which is
specifically excluded from the definition of Pledged Stock by virtue of the
proviso to such definition; and (ii) the security interest granted hereby shall
attach to, and the term “Collateral” shall include, (x) at all times all
proceeds of such property, (y) such property immediately and automatically
(without need for any further grant or act) at such time as the

22



--------------------------------------------------------------------------------



 



condition described in clause (i) ceases to exist and (z) to the extent
severable, all rights in respect of such property that are not subject to the
applicable condition described in clause (i).
3.2 Delivery of Collateral. All certificates and instruments evidencing the
Collateral shall be delivered to and held by or on behalf of the Administrative
Agent, for itself and the benefit of Lenders, pursuant hereto. All Pledged
Equity Interests shall be accompanied by duly executed instruments of transfer
or assignment in blank, all in form and substance satisfactory to Agent.
SECTION 4. REPRESENTATIONS AND WARRANTIES
Each Grantor hereby represents and warrants to each Secured Party that:
4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and each Secured Party shall be entitled to rely on each of them as
if they were fully set forth herein; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.
4.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement, such Grantor owns each item of Collateral granted by it
free and clear of any and all Liens or claims of others. To such Grantor’s
knowledge, no financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed (a) in favor of the Administrative Agent, for the
benefit of the Secured Parties, pursuant to this Agreement or (b) in respect of
Liens that are permitted by the Credit Agreement or any other Loan Document or
for which termination statements will be delivered on the Closing Date.
4.3 Perfected First Priority Liens.
     (a) Upon (i) completion of the filings and other actions specified on
Schedule 4 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and,
where required, duly executed form), and (ii) the taking or making of other
actions and filings, as set forth of Schedule 4 hereto, that will be taken on or
made prior to or contemporaneously with the Closing Date, the security interests
granted in Section 3 (A) will constitute valid perfected security interests in
all of the Collateral in favor of the Administrative Agent, for the benefit of
the Secured Parties, as collateral security for the Secured Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any such Collateral from such
Grantor and (B) are and will be prior to all other Liens on such Collateral
except for Liens permitted by the Credit Agreement which have priority over or
are in pari passu with the Liens on such Collateral by operation of law.
     (b) Each Grantor consents to the grant by each other Grantor of the
security interests granted hereby and the transfer of any Pledged Equity
Interest and Pledged Debt to the

23



--------------------------------------------------------------------------------



 



Administrative Agent or its designee following an Event of Default and to the
substitution of the Administrative Agent or its designee or the purchaser upon
any foreclosure sale as the holder and beneficial owner of the interest
represented thereby.
4.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s full and exact legal name, jurisdiction of organization,
organizational identification number from the jurisdiction of organization (if
any), and the location of such Grantor’s chief executive office or principal
residence, as the case may be, are specified on Schedule 5. On the date hereof,
such Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction. Except as otherwise indicated on Schedule 5, the
jurisdiction of such Grantor’s organization or formation is required to maintain
a public record showing the Grantor to have been organized or formed. On the
date hereof, except as specified on Schedule 5, such Grantor has not changed its
name, jurisdiction of organization, chief executive office or its corporate or
organizational structure in any way (e.g. by merger, consolidation, change in
corporate form or otherwise) within the past five years. Such Grantor has
furnished to the Administrative Agent its Organizational Documents as in effect
as of a date which is recent to the date hereof and long-form good standing
certificate, or an equivalent certificate issued by its jurisdiction of
organization, as of a date which is recent to the date hereof.
4.5 Corporate Power; Authorization; Enforceable Pledge and Guaranteed
Obligations. The execution, delivery and performance of the guarantee set forth
in Section 2, the pledge set forth in Section 3 and all other Loan Documents and
all instruments and documents to be delivered by each Grantor hereunder and
under the Credit Agreement are within such Grantor’s corporate power, have been
duly authorized by all necessary or proper corporate action, including the
consent of stockholders where required, are not in contravention of any
provision of such Grantor’s charter or by-laws, do not violate any law or
regulation, or any order or decree of any Governmental Authority, do not
conflict with or result in the breach of, or constitute a default under, or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Grantor is a party or by which any Grantor or any of its property is
bound, do not result in the creation or imposition of any Lien upon any of the
property of any Grantor, other than those in favor of the Administrative Agent,
for itself and the benefit of the Secured Parties, and the same do not require
the consent or approval of any Governmental Authority, all of which have been
duly obtained, made or complied with prior to the Closing Date. On or prior to
the Closing Date, this Agreement and each of the Loan Documents to which any
Grantor is a party shall have been duly executed and delivered for the benefit
of or on behalf of such Grantor, and each shall then constitute a legal, valid
and binding obligation of such Grantor, enforceable against such Grantor in
accordance with its terms.
4.6 Investment Related Property.
     (a) As of the date hereof and as of the date of the most recent update to
Schedule 2 in accordance with the terms of the Loan Documents, Schedule 2 hereto
sets forth under the headings “Pledged Stock,” “Pledged LLC Interests” and
“Pledged Partnership Interests,” all of the Pledged Stock, Pledged LLC Interests
and Pledged Partnership Interests, respectively, owned by such Grantor and such
Pledged Equity Interests constitute the percentage of issued and

24



--------------------------------------------------------------------------------



 



outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such schedule. As of the date hereof and as of the
date of the most recent update to Schedule 3 in accordance with the terms of the
Loan Documents, Schedule 3 sets forth under the heading “Pledged Debt” all of
the Pledged Debt owned by such Grantor. All of the Pledged Debt set forth on
Schedule 3 has been duly authorized, authenticated or issued, and delivered and
is the legal, valid and binding obligation of the issuers thereof enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principals of equity, regardless of whether considered in
a proceeding in equity or at law, and is not in default and constitutes all of
the issued and outstanding inter-company indebtedness evidenced by an instrument
or certificated security of the respective issuers thereof owing to such
Grantor.
     (b) The shares of Pledged Equity Interests pledged by such Grantor
hereunder constitute all of the issued and outstanding shares of all classes of
Equity Interests in each Pledged Entity owned by such Grantor.
     (c) All the shares of the Pledged Equity Interests have been duly and
validly issued and are fully paid and non-assessable.
     (d) The Pledged Equity Interests pledged on the Closing Date (i) are not
dealt in or traded on securities exchanges or in securities markets, (ii) are
not “investment company securities” (as defined in Section 8-103(b) of the New
York UCC), (iii) do not provide that they are securities governed by Article 8
of the Uniform Commercial Code in effect from time to time in the “issuer’s
jurisdiction” of each Issuer thereof (as such term is defined in the Uniform
Commercial Code in effect in such jurisdiction) and (iv) are not evidenced by
certificates.
     (e) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Equity Interests and the Pledged Debt pledged
by it hereunder, free of any and all Liens or options in favor of, or adverse
claims of, any other person, except Liens permitted to exist on the Collateral
by the Credit Agreement, and there are no outstanding warrants, options, calls,
commitments or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests or Pledged
Debt.
     (f) None of the Pledged Equity Interests or Pledged Debt has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.
4.7 Approvals. No consent, approval, authorization or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the pledge of the Collateral pursuant to this
Agreement or for the execution, delivery or performance of this Agreement by
Grantor, or (ii) for the exercise by Administrative Agent of the voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with such disposition and the exercise of such voting and other rights by laws
affecting the offering and sale of securities and the exercise of rights and
remedies by secured parties generally.

25



--------------------------------------------------------------------------------



 



4.8 Survival. The representations and warranties set forth in this Section 4
shall survive the execution and delivery of this Agreement.
SECTION 5. COVENANTS
Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Collateral is released pursuant to
Section 8.15:
5.1 Covenants in Credit Agreement. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, so that no breach of the covenants in the Credit Agreement pertaining to
actions to be taken, or not taken, by such Grantor will result.
5.2 Delivery and Control of Instruments, Certificated Securities and Pledged
Equity Interests.
     (a) If any of the Collateral of such Grantor is or shall become evidenced
or represented by any Instrument such Instrument shall be promptly, and in any
event within ten (10) Business Days, delivered to the Administrative Agent, duly
indorsed in a manner reasonably satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement and all of such property owned by
any Grantor as of the Closing Date shall be delivered on the Closing Date.
     (b) If any issuer of any Pledged Equity Interest is organized under the law
of, or has its chief executive office in, a jurisdiction outside of the United
States, each Grantor shall take such additional actions under the laws of such
jurisdiction, including causing the issuer to register the pledge on its books
and records, as may be reasonably requested by the Administrative Agent, to
insure the validity, perfection and priority of the security interest of the
Administrative Agent.
     (c) If any Collateral constituting Pledged LLC Interests and Pledged
Partnership Interests is evidenced by certificates after the Closing Date, such
Pledged LLC Interests and Pledged Partnership Interests shall provide that they
are securities governed by Article 8 of the Uniform Commercial Code in effect
from time to time in the “issuer’s jurisdiction” of each Issuer thereof (as such
term is defined in the Uniform Commercial Code in effect in such jurisdiction)
and such Pledged LLC Interests and Pledged Partnership Interests shall be
promptly delivered to the Administrative Agent, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.
5.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes and other assessments and governmental charges or levies imposed
upon such Grantor’s Collateral or in respect of income or profits therefrom, as
well as all claims of any kind (including claims for labor, materials and
supplies) against or with respect to such Grantor’s Collateral, except such
taxes, assessments, charges, levies and claims as to which the failure to pay or
discharge such obligations, in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

26



--------------------------------------------------------------------------------



 



5.4 Maintenance of Perfected Security Interest; Further Documentation.
     (a) Such Grantor shall maintain and preserve the security interest created
by this Agreement and the Liens of the Administrative Agent in such Grantor’s
Collateral as a security interest having at least the perfection and priority
described in Section 4.3 and shall defend the title to the Collateral, such
Liens of the Administrative Agent and such security interest against the claims
and demands of all Persons whomsoever, subject to the rights of such Grantor
under the Loan Documents to dispose of the Collateral.
     (b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor in reasonable detail and such other reports in
connection therewith as the Administrative Agent may reasonably request.
     (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute, acknowledge and deliver, and have recorded, all such
further instruments and documents, including, without limitation, a completed
Pledge Supplement, substantially in the form of Annex I attached hereto, and
take such further actions as the Administrative Agent may reasonably request for
the purpose of creating, perfecting, ensuring the priority of, protecting or
enforcing the Administrative Agent’s security interest in the Collateral or
otherwise conferring or preserving the full benefits of this Agreement, the
Liens in and to the Collateral intended to be created by this Agreement and of
the interests, rights and powers herein granted. Grantor will cooperate with the
Administrative Agent, at Grantor’s expense, in obtaining all necessary approvals
and making all necessary filings under federal, state, local or foreign law in
connection with such Liens or any sale or transfer of the Collateral.
5.5 Changes in Locations, Name, etc. Such Grantor will not, except upon not less
than ten (10) Business Days’ prior written notice and delivery to the
Administrative Agent of (a) all additional financing statements and other
documents (executed where appropriate) reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein:
     (i) to the extent that an additional financing statement would need to be
filed, change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4, (otherwise such notice shall be provided within
forty five (45) days thereafter); or
     (ii) change its name, identity or corporate structure to such an extent
that any financing statement filed by the Administrative Agent in connection
with this Agreement would become misleading.
5.6 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:
     (a) any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral that would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

27



--------------------------------------------------------------------------------



 



     (b) the occurrence of any other event which would reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
5.7 Pledged Equity Interests.
     (a) If such Grantor shall become entitled to receive or shall receive any
stock certificate (including any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Pledged Equity Interest of any Pledged Entity,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any share or unit of Pledged Equity Interests, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Secured Parties,
hold the same in trust for the Secured Parties and deliver the same forthwith to
the Administrative Agent in the exact form received, duly indorsed by such
Grantor to the Administrative Agent, if required, together with an undated stock
power or equivalents covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations. Any sums paid upon
or in respect of the Collateral constituting Pledged Equity Interests or Pledged
Debt upon the liquidation or -dissolution of any Pledged Entity or Pledged Debt
shall be paid over to the Administrative Agent (unless otherwise agreed in the
Credit Agreement) to be held by it hereunder as additional collateral security
for the Secured Obligations, and in case any distribution of capital shall be
made on or in respect of such Pledged Equity Interests or Pledged Debt or any
property shall be distributed upon or with respect to such Pledged Equity
Interests or Pledged Debt pursuant to the recapitalization or reclassification
of the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of such Pledged Equity Interests or Pledged Debt shall
be received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Secured Obligations.
     (b) Without the prior written consent of the Administrative Agent, such
Grantor will not, except as permitted by the Credit Agreement, (i) vote to
enable, or take any other action to permit, any Pledged Entity to issue any
stock or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any Issuer, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Pledged Equity Interests, Pledged Debt or Proceeds thereof,
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Pledged Equity Interests,
Pledged Debt or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or Liens permitted by the Credit
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Pledged Equity Interests, Pledged Debt or Proceeds thereof
(unless such restriction is permitted by the Credit Agreement).

28



--------------------------------------------------------------------------------



 



     (c) In the case of each Grantor which is a Pledged Entity, such Grantor
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Equity Interests and Pledged Debt issued by it and will comply with such
terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.7(a) with respect to the Pledged Equity Interests or
Pledged Debt issued by it and (iii) it will take all actions required or
reasonably requested by the Administrative Agent to enable or permit each
Grantor to comply with Sections 6.1(c) and 6.5 as to all Pledged Equity
Interests and Pledged Debt issued by it.
5.8 Limitations on Dispositions of Collateral. Without the prior written consent
of Administrative Agent, Grantor shall not sell, transfer, assign, lease,
pledge, or otherwise encumber or otherwise dispose of any of its rights in or to
the Collateral, or grant a Lien in the Collateral, or attempt, offer or contract
to do so except as expressly permitted pursuant to the Credit Agreement.
SECTION 6. REMEDIAL PROVISIONS
6.1 Pledged Equity Interests and Pledged Debt.
     (a) Unless an Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its rights pursuant to Section 6.1(b),
each Grantor may receive all cash dividends paid in respect of the Pledged
Equity Interests and all payments made in respect of the Pledged Debt to the
extent permitted in the Credit Agreement, and may exercise all voting and
corporate or other organizational rights with respect to Pledged Equity
Interests and Pledged Debt; provided, that no vote shall be cast or corporate or
other organizational right exercised or other action taken (other than in
connection with a transaction not prohibited by the Credit Agreement) which,
with the Administrative Agent’s reasonable judgment, would impair the Collateral
or result in any Default.
     (b) If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Equity Interests and Pledged Debt and shall make
application thereof to the Secured Obligations in the order set forth in
Section 6.3, and (ii) any or all of the Pledged Equity Interests and Pledged
Debt shall be registered in the name of the Administrative Agent or its nominee,
and the Administrative Agent or its nominee may thereafter exercise (A) all
voting, corporate, consensual and other rights pertaining to such Pledged Equity
Interests at any meeting of shareholders of the relevant Pledged Entities or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledge Equity
Interests and Pledged Debt as if it were the absolute owner thereof (including
the right to exchange at its discretion any and all of the Pledged Equity
Interests and Pledged Debt upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Pledged Entity, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Pledged Equity Interests and Pledged Debt, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Equity Interests

29



--------------------------------------------------------------------------------



 



and Pledged Debt with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
     (c) Each Grantor hereby authorizes and instructs each Pledged Entity
pledged by such Grantor hereunder to (i) comply with any instruction received by
it from the Administrative Agent in writing that (A) states that an Event of
Default has occurred and is continuing and (B) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Pledged Entity shall be fully
protected in so complying, and (ii) after receipt by a Pledged Entity or obligor
of any instructions pursuant to Section 6.1(c)(i) hereof, pay any dividends or
other payments with respect to the Pledged Equity Interests and Pledged Debt
directly to the Administrative Agent or as the Administrative Agent may
otherwise direct.
     (d) Each Grantor hereby irrevocably and unconditionally waives any and all
of its consensual rights and Transfer restrictions under the applicable
Organizational Documents, including without limitation to the pledge of the
Pledged Equity Interests and the admission of a substitute owner, member or
partner, as applicable, of such Pledged Equity Interests, relating to its
respective Pledged Equity Interests, in connection with the pledges made by each
other Grantor hereunder to the Administrative Agent, for the benefit of the
Secured Parties, and any Transfer that might result therefrom or from the
exercise by the Administrative Agent of any of its rights under this Agreement.
As used in this Section 6.1(d), “Transfer” means any sale, assignment or
conveyance and any transfer occurring as a result of or in connection with the
enforcement or realization by a Secured Party of its security interest granted
by means of any encumbrance, collateral assignment, mortgage or pledge by it or
any other Grantor of all or any portion of its Pledged Equity Interests, whether
occurring voluntarily or by operation of law or the disposition of any Pledged
Equity Interests pursuant to a foreclosure or sale in lieu of a foreclosure.
6.2 Proceeds to be Turned Over to Administrative Agent. If an Event of Default
shall occur and be continuing and the Administrative Agent has instructed any
Grantor to do so, all Proceeds received by such Grantor consisting of cash,
checks and other near-cash items shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent under this Section 6.2 shall be held by the Administrative
Agent in a Collateral Account maintained under its sole dominion and control.
All such Proceeds while held by the Administrative Agent in a Collateral Account
(or by such Grantor in trust for the Administrative Agent and the Secured
Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.3.
6.3 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if and whenever any Event of Default
has occurred and is continuing, the Administrative Agent may apply all or any
part of Proceeds constituting

30



--------------------------------------------------------------------------------



 



Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Secured Obligations in
the following order (it being understood that any application of such Proceeds
constituting Collateral by the Administrative Agent towards the payment of the
Secured Obligations shall be made in the following order): first, to unpaid and
unreimbursed costs, expenses and fees of the Administrative Agent and the
Administrative Agent payable hereunder (including to reimburse ratably any other
Secured Parties which have advanced any of the same to the Administrative
Agent), second, to the Administrative Agent, for application by it toward
payment of all amounts then due and owing and remaining unpaid in respect of the
Secured Obligations, pro rata among the Secured Parties according to the amount
of the Secured Obligations then due and owing and remaining unpaid to the
Secured Parties, and third, to the Administrative Agent, for application by it
toward prepayment of the Secured Obligations, pro rata among the Secured Parties
according to the amount of the Secured Obligations then held by the Secured
Parties. Any balance of such Proceeds remaining after the Secured Obligations
have been paid in full, shall be paid over to the Borrower or to whomsoever may
be lawfully entitled to receive the same. For purposes of this Section, to the
extent that any Secured Obligation (other than Unasserted Obligations) is
unmatured, unliquidated or contingent at the time any distribution is to be made
pursuant to clause Second above, the Administrative Agent shall allocate a
portion of the amount to be distributed pursuant to such clause for the benefit
of the Secured Parties holding such Secured Obligations and shall hold such
amounts for the benefit of such Secured Parties until such time as such Secured
Obligations become matured, liquidated and/or payable at which time such amounts
shall be distributed to the holders of such Obligations to the extent necessary
to pay such Secured Obligations in full (with any excess to be distributed in
accordance with this Section as if distributed at such time). In making
determinations and allocations required by this Section, the Administrative
Agent may conclusively rely upon information provided to it by the holder of the
relevant Secured Obligations (which, in the case of the immediately preceding
sentence shall be a reasonable estimate of the amount of the Secured
Obligations) and shall not be required to, or be responsible for, ascertaining
the existence of or amount of any Secured Obligations.
6.4 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other Loan
Document, all rights and remedies of a secured party under the New York UCC or
any other applicable law or in equity. Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable law, the Administrative
Agent, without demand of performance or other demand, resentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Agent or any Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of

31



--------------------------------------------------------------------------------



 



any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.4, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, in such order as set forth in Section 6.3, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against any Secured Party arising out
of the exercise of any rights hereunder other than any such claims, damages and
demands that may arise from the gross negligence or willful misconduct of such
Secured Party. If any notice of a proposed sale or other disposition of
Collateral is required by law, such notice shall be deemed reasonable and proper
if given at least ten (10) days before such sale or other disposition.
6.5 Registration Rights.
     (a) If the Administrative Agent shall determine to exercise its right to
sell any or all of the Pledged Equity Interest pursuant to Section 6.4, and if
in the reasonable opinion of the Administrative Agent it is necessary or
reasonably advisable to have the Pledged Equity Interest, or that portion
thereof to be sold, registered under the provisions of the Securities Act, the
relevant Grantor will use its commercially reasonable efforts to cause the
Pledged Entity thereof to (i) execute and deliver, and cause the directors and
officers of such Pledged Entity to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
reasonable opinion of the Administrative Agent, necessary or reasonably
advisable to register the Pledged Equity Interest, or that portion thereof to be
sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Equity Interest, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the reasonable opinion of the Administrative Agent, are
necessary or reasonably advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to use its commercially
reasonable efforts to cause such Pledged Entity to comply with the provisions of
the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
     (b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interest, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to

32



--------------------------------------------------------------------------------



 



resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interest for the period of time necessary to permit
the Pledged Entity thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Pledged
Entity would agree to do so.
     (c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.5
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.5 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.5 shall be specifically enforceable against such
Grantor, and to the fullest extent permitted by applicable law, such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement.
6.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any Secured Party to collect such
deficiency.
6.7 Cooperation. Grantor agrees to the maximum extent permitted by applicable
law that following the occurrence and during the continuance of an Event of
Default it will not at any time plead, claim or take the benefit of any
appraisal, valuation, stay, extension, moratorium or redemption law now or
hereafter in force in order to prevent or delay the enforcement of this
Agreement, or the absolute sale of the whole or any part of the Collateral or
the possession thereof by any purchaser at any sale hereunder, and Grantor
waives the benefit of all such laws to the extent it lawfully may do so. Grantor
agrees that it will not interfere with any right, power and remedy of Agent
provided for in this Agreement or now or hereafter existing at law or in equity
or by statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies. No
failure or delay on the part of the Administrative Agent to exercise any such
right, power or remedy and no notice or demand which may be given to or made
upon Grantor by the Administrative Agent with respect to any such remedies shall
operate as a waiver thereof, or limit or impair the Administrative Agent’s right
to take any action or to exercise any power or remedy hereunder, without notice
or demand, or prejudice its rights as against Grantor in any respect.
6.8 Specific Performance. Grantor further agrees that a breach of any of the
covenants contained in this Section 6 will cause irreparable injury to the
Administrative Agent and the Secured Parties that the Administrative Agent shall
have no adequate remedy at law in respect of

33



--------------------------------------------------------------------------------



 



such breach and, as a consequence, agrees that each and every covenant contained
in this Section 6 shall be specifically enforceable against Grantor, and Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that the Secured
Obligations are not then due and payable in accordance with the agreements and
instruments governing and evidencing such obligations.
SECTION 7. THE ADMINISTRATIVE AGENT
7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.
     (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any notes or other instruments for the
payment of moneys due under any Pledged Debt of such Grantor or with respect to
any other Collateral of such Grantor and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due with respect to any Collateral of such Grantor whenever payable;
     (ii) execute, in connection with any sale provided for in Section 6.4 or
6.5, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (iii) (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral of such Grantor; (C) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral of such Grantor; (D) defend
any suit, action or proceeding brought against such Grantor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral of such Grantor as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at

34



--------------------------------------------------------------------------------



 



any time, or from time to time, all acts and things which the Administrative
Agent deems necessary to protect, preserve or realize upon the Collateral of
such Grantor and the Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
The Administrative Agent agrees that it will not exercise any rights under the
power of attorney provided for in this Section 7.1(a) unless an Event of Default
has occurred and is continuing.
     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply with, or cause performance or
compliance with, such agreement.
     (c) The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Loans under the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.
     (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to each Grantor until this Agreement is terminated and all security interests
created hereby with respect to the Collateral of such Grantor are released.
7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Parties to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except, in the case of
the Administrative Agent only in respect of its own gross negligence, willful
misconduct or breach of obligations, to the extent required by applicable law
(subject to Section 10.5 of the Credit Agreement and other applicable provisions
of the Loan Documents).
7.3 Financing Statements. Each Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Administrative Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the

35



--------------------------------------------------------------------------------



 



security interest granted to the Administrative Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Administrative Agent may reasonably
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Administrative Agent herein, and may add thereto “whether now owned or hereafter
acquired.”
7.4 Authority, Immunities and Indemnities of Administrative Agent. Each Grantor
acknowledges, and, by acceptance of the benefits hereof, each Secured Party
agrees, that the rights and responsibilities of the Administrative Agent under
this Agreement with respect to any action taken by the Administrative Agent or
the exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as among the Secured Parties,
be governed by the Credit Agreement and that the Administrative Agent shall•
have, in respect thereof, all rights, remedies, immunities and indemnities
granted to it in the Credit Agreement. By acceptance of the benefits hereof,
each Secured Party that is not a Lender agrees to be bound by the provisions of
the Credit Agreement applicable to the Administrative Agent, including
Section 10 thereof, as fully as if such Secured Party were a Lender. The
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
SECTION 8. MISCELLANEOUS
8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.
8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or to such other address as such
Guarantor may notify the Administrative Agent in writing; provided further that
notices to the Administrative Agent shall be addressed as follows, or to such
other address as may be hereafter notified by the Administrative Agent:

Administrative Agent:   JPMorgan Chase Bank, N.A.
277 Park Avenue, 3rd Floor
New York, NY 10172       Attention:       Telecopy:       Telephone:

36



--------------------------------------------------------------------------------



 



8.3 No Waiver by Course of Conduct Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
8.4 Enforcement Expenses; Indemnification.
     (a) (i) Each Guarantor agrees to pay, or reimburse the Administrative Agent
for, all its reasonable costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2, and (ii) each Grantor
agrees to pay, or reimburse the Administrative Agent for, all its costs and
expenses incurred in enforcing its pledge in Section 3 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including the reasonable fees and disbursements of
counsel to the Administrative Agent.
     (b) Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.
     (c) Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement on the terms set forth in Section 10.5 of the
Credit Agreement.
     (d) The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and, unless so
consented to, each such assignment, transfer or delegation by any Grantor shall
be void.
8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each

37



--------------------------------------------------------------------------------



 



Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Grantor,
or any part thereof in such amounts as such Secured Party may elect, against and
on account of the obligations and liabilities of such Grantor to such Secured
Party hereunder and claims of every nature and description of such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document or otherwise, as such Secured Party
may elect, whether or not any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. Each Secured Party shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Secured Party under this
Section are in addition to other rights and remedies (including other rights of
set-off) which such Secured Party may have.
8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

38



--------------------------------------------------------------------------------



 



     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
8.13 Acknowledgements. Each Grantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (b) no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
8.14 Additional Grantors; Supplements to Schedules.
     (a) Each Subsidiary of the Borrower that is required to become a party to
this Agreement pursuant to Section 6.10 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex II hereto.
     (b) The Grantors shall deliver to the Administrative Agent supplements to
the Schedules to this Agreement as necessary to reflect changes thereto arising
after the date hereof, unless otherwise specified herein, in accordance with the
terms of and on the dates specified in

39



--------------------------------------------------------------------------------



 



Section 6.1(b) the Credit Agreement. Such Supplements shall become part of this
Agreement as of the date of delivery to the Administrative Agent.
8.15 Releases.
     (a) At such time as the Loans and all other Secured Obligations (other than
Unasserted Obligations) have been paid in full, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents (in form and substance
reasonably satisfactory to the Administrative Agent) as such Grantor may
reasonably request to evidence such termination.
     (b) If any of the Collateral is sold, transferred, encumbered or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Lien created pursuant to this Agreement in such Collateral shall be
released, and the Administrative Agent, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of such Collateral
(not including Proceeds thereof) from the security interests created hereby. At
the request and sole expense of the Borrower, a Subsidiary Guarantor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Subsidiary Guarantor shall be sold, transferred, encumbered or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least ten
(10) Business Days prior to the date of the proposed release, a written request
for release identifying the relevant Subsidiary Guarantor and the terms of the
sale, encumbrance or other disposition in reasonable detail, including a good
faith estimate of the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.
8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
8.17 Secured Parties. By accepting the benefits of the Collateral, each of the
Secured Parties agrees to be bound by the terms of the Loan Documents,
including, without limitation, Section 10 of the Credit Agreement.
[SIGNATURE PAGES FOLLOW]

40



--------------------------------------------------------------------------------



 



            MEDICAL PROPERTIES TRUST, INC.
      By:           Name:           Title:           MPT OPERATING PARTNERSHIP,
L.P.,
      By:           Name:           Title:           MPT OF REDDING, LLC
MPT OF CHINO, LLC
MPT OF SHERMAN OAKS, LLC
MPT OF BUCKS COUNTY, LLC
MPT OF VICTORVILLE, LLC
MPT OF BLOOMINGTON, LLC
MPT OF COVINGTON, LLC
MPT OF DENHAM SPRINGS, LLC
MPT OF DALLAS LTACH, LLC
MPT OF CENTINELA, LLC
MPT OF MONTCLAIR, LLC
MPT OF PORTLAND, LLC
MPT OF WARM SPRINGS, LLC
MPT OF VICTORIA, LLC
MPT OF LULING, LLC
MPT OF HUNTINGTON BEACH, LLC
MPT OF WEST ANAHEIM, LLC
MPT OF LA PALMA, LLC
MPT OF TWELVE OAKS, LLC
MPT OF SHASTA, LLC
MPT OF PARADISE VALLEY, LLC
MPT OF SOUTHERN CALIFORNIA, LLC
MPT OF INGLEWOOD, LLC
      By:   MPT OPERATING PARTNERSHIP, L.P.,
sole member of each of the above entities
            By:           Name:           Title:      

41



--------------------------------------------------------------------------------



 



         

            MPT OF BUCKS COUNTY, L.P.
      By:   MPT OF BUCKS COUNTY, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member              MPT OF DALLAS LTACH,
L.P.
      By:   MPT OF DALLAS LTACH, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member              MPT OF CENTINELA, L.P.
      By:   MPT OF CENTINELA, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member              MPT OF MONTCLAIR, L.P.
      By:   MPT OF MONTCLAIR, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member        MPT OF WARM SPRINGS, L.P.
      By:   MPT OF WARM SPRINGS, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member        MPT OF VICTORIA, L.P.
      By:   MPT OF VICTORIA, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member           

42



--------------------------------------------------------------------------------



 



         

            MPT OF LULING, L.P.
      By:   MPT OF LULING, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member              MPT OF HUNTINGTON
BEACH, L.P.
      By:   MPT OF HUNTINGTON BEACH, LLC, its general partner            By:  
MPT OPERATING PARTNERSHIP, L.P., its sole member        MPT OF WEST ANAHEIM,
L.P.
      By:   MPT OF WEST ANAHEIM, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member        MPT OF LA PALMA, L.P.
      By:   MPT OF LA PALMA, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member              MPT OF TWELVE OAKS,
L.P.
      By:   MPT OF TWELVE OAKS, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member        MPT OF SHASTA, L.P.
      By:   MPT OF SHASTA, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member           

43



--------------------------------------------------------------------------------



 



         

            MPT OF PARADISE VALLEY, L.P.
      By:   MPT OF PARADISE VALLEY, LLC, its general partner            By:  
MPT OPERATING PARTNERSHIP, L.P., its sole member        MPT OF SOUTHERN
CALIFORNIA, L.P.
      By:   MPT OF SOUTHERN CALIFORNIA, LLC, its general partner           
By:   MPT OPERATING PARTNERSHIP, L.P., its sole member        MPT OF INGLEWOOD,
L.P.
      By:   MPT OF INGLEWOOD, LLC, its general partner            By:   MPT
OPERATING PARTNERSHIP, L.P., its sole member            By:           Name:   R.
Steven Hamner        Title:   Executive Vice President and CFO of MPT Operating
Partnership, L.P.        JPMORGAN CHASE BANK, N.A. as Administrative Agent
      By:           Name:           Title:        

44



--------------------------------------------------------------------------------



 



Annex I — Pledge Supplement
Annex II — Assumption Agreement
Annex III — Acknowledgement and Consent
Schedule 1 — Notices
Schedule 2 — Description of Pledged Equity Interests
Schedule 3 — Description of Pledged Debt
Schedule 4 — Filing and Other Actions Required to Perfect Security Interests
Schedule 5 — Grantor Identification Information

45



--------------------------------------------------------------------------------



 



ANNEX I to
Guarantee and Collateral Agreement
PLEDGE SUPPLEMENT
     This PLEDGE SUPPLEMENT, dated [                        , 200  ], is
delivered by [                    ], a [                    ] (the “Grantor”)
pursuant to the Guarantee and Collateral Agreement, dated as of November 30,
2007 (as it may be from time to time amended, restated, modified or
supplemented, the “Guarantee and Collateral Agreement”), among the other
Grantors named therein, and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”). Capitalized terms used herein
not otherwise defined herein shall have the meanings ascribed thereto in the
Guarantee and Collateral Agreement.
     Grantor hereby confirms the grant to the Administrative Agent set forth in
the Guarantee and Collateral Agreement of, and does hereby grant to the
Administrative Agent, a security interest in all of Grantor’s right, title and
interest in and to all Collateral to secure the Secured Obligations, in each
case whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located. Grantor represents
and warrants that the attached Supplements to Schedules (i) are accurate and
complete in all material respects and accurately and (ii) completely set forth
all additional information required pursuant to the Guarantee and Collateral
Agreement, and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Guarantee and Collateral Agreement.
     IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.

            [NAME OF GRANTOR]
      By:           Name:           Title:      

46



--------------------------------------------------------------------------------



 



         

ANNEX I-A to
Pledge Supplement
Supplements to Schedules
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5

47



--------------------------------------------------------------------------------



 



ANNEX II to
Guarantee and Collateral Agreement
     ASSUMPTION AGREEMENT, dated as of                           , 200   , made
                                                               (the “Additional
Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.
WITNESSETH:
     WHEREAS, Medical Properties Trust, Inc. (“Holdings”), MPT Operating
Partnership, L.P. (the “Borrower”), the Lenders and the Administrative Agent
have entered into a Revolving Credit and Term Loan Agreement, dated as of
November 30, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Borrower and certain
of its Affiliates (other than the Additional Grantor), have entered into the
Guarantee and Collateral Agreement, dated as of November 30, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties;
     WHEREAS, the Credit Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and
     WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
     NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex I-A hereto is hereby
added to the information set forth in Schedules to the Guarantee and Collateral
Agreement. The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.
2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:      

49



--------------------------------------------------------------------------------



 



         

ANNEX I-A to
Assumption Agreement
Supplements to Schedules
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5

50



--------------------------------------------------------------------------------



 



ANNEX III to
Guarantee and Collateral Agreement
ACKNOWLEDGMENT AND CONSENT
     The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of November 30, 2007 (the “Guarantee and
Collateral Agreement”), made by the Grantors parties thereto for the benefit of
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Guarantee and Collateral
Agreement.

  1.   The undersigned will be bound by the terms of the Guarantee and
Collateral Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.     2.   The undersigned will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.7(a) of the Guarantee and Collateral Agreement     3.  
The terms of Sections 6.1(c), 6.1(d) and 6.5 of the Guarantee and Collateral
Agreement shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.1(c), 6.1(d) or 6.5 of the Guarantee
and Collateral Agreement.

            [NAME OF ISSUER]
      By:           Name:           Title:           Address for Notices:
                              Fax:
                       

51



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
[Date]
     MPT Operating Partnership, L.P. (the “Borrower”), hereby certifies as of
the date hereof the following:

1.   Responsible Officer. The Responsible Officer signing this Compliance
Certificate on behalf of the Borrower has read a copy of the Revolving Credit
and Term Loan Agreement dated as of November 30, 2007 (as amended, restated,
replaced, supplemented or modified from time to time, the “Credit Agreement”),
among the Borrower, MEDICAL PROPERTIES TRUST, INC., a Maryland corporation, the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement, KEYBANK NATIONAL ASSOCIATION, as syndication
agent, and JPMORGAN CHASE BANK, N.A., as administrative agent. Terms used herein
and not otherwise defined herein shall have the meanings set forth in § 1.1 of
the Credit Agreement. The Responsible Officer further certifies that, to the
best of such Responsible Officer’s knowledge, each Loan Party during the period
covered by the financial statements identified below has observed or performed
all of its covenants and other agreements, and satisfied every condition
contained in the Credit Agreement and the other Loan Documents to which it is a
party to be observed, performed or satisfied by it, and that such Responsible
Officer has obtained no knowledge of any Default or Event of Default [except as
specified herein].   2.   Total Leverage Ratio. The ratio of Total Indebtedness
to Total Asset Value (the “Total Leverage Ratio”) of the Borrower [at the last
day of the four consecutive fiscal quarters prior to the execution of this
certificate] [or] [on the date of incurrence of Indebtedness by the Borrower or
its Subsidiaries] does not exceed 55%; provided that, if such ratio does exceed
55%, it shall only be at the end of up to the prior two (2) consecutive fiscal
quarters in one fiscal year and in no event does such ratio exceed 60%.   3.  
Fixed Charge Coverage Ratio. The ratio of Total EBITDA to Total Fixed Charges
for the four consecutive fiscal quarters of the Borrower prior to execution of
this certificate is not less than 1.50 to 1.0.   4.   Mortgage Secured Leverage
Ratio. The ratio of Mortgage Secured Indebtedness to Total Asset Value [at the
last day of the four consecutive fiscal quarters prior to the execution of this
certificate] [or] [on the date of incurrence of Indebtedness by the Borrower or
its Subsidiaries] does not exceed 25%.   5.   Recourse Mortgage Secured Leverage
Ratio. The ratio of Recourse Mortgage Secured Indebtedness to Total Asset Value
[at the last day of the four consecutive fiscal quarters prior to the execution
of this certificate] [or] [on the date of incurrence of Indebtedness by the
Borrower or its Subsidiaries] does not ‘exceed 10%.

52



--------------------------------------------------------------------------------



 



6.   Consolidated Adjusted Net Worth. The Consolidated Tangible Net Worth is not
less than the sum of (i) 85% of Consolidated Tangible Net Worth on the Closing
Date plus (ii) 85% of Net Cash Proceeds from issuances of Capital Stock by the
Borrower or Holdings on or after the Closing Date.   7.   Floating Rate Debt.
The ratio of Total Indebtedness that bears interest at a floating rate of
interest to Total Asset Value [at the last day of the four consecutive fiscal
quarters prior to the execution of this certificate] [or] [on the date of
incurrence of Indebtedness by the Borrower or its Subsidiaries] does not exceed
30%.   8.   Facility Leverage Ratio. The ratio of Facility Indebtedness to
Borrowing Base Value [at the last day of the four consecutive fiscal quarters
prior to the execution of this certificate] [or] [on the date of incurrence of
Indebtedness by the Borrower or its Subsidiaries] does not exceed 50%.   9.  
Borrowing Base Interest Coverage Ratio. The ratio of Borrowing Base NOI for any
period of four consecutive fiscal quarters of the Borrower to Facility Interest
Expense for such period is greater than 2.0 to 1.0 [at the last day of the four
consecutive fiscal quarters prior to the execution of this certificate] [or] [on
the date of incurring Indebtedness by the Borrower or its Subsidiaries].   10.  
Supporting Calculations. Attached hereto as Appendix I are all relevant
calculations needed to determine the foregoing, including as to the calculation
of Borrowing Base Value.

            MPT OPERATING PARTNERSHIP, L.P.
      By:           Name:           Title:        

53



--------------------------------------------------------------------------------



 



APPENDIX I
to Compliance Certificate
[Insert relevant calculations.]

54



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CLOSING CERTIFICATE
     THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN HIS CAPACITY AS AN OFFICER OF
[LOAN PARTY NAMED HEREIN] AND ON BEHALF OF [LOAN PARTY] IN ITS CAPACITY AS
[____________] OF [____________] AS FOLLOWS:
1. I am a [________________________] of [Loan Party], a [____________] [entity]
(“__________________”).
2. Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of November 30, 2007 (as it may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Medical Properties Trust, Inc., a Maryland corporation, MPT Operating
Partnership, L.P., a Delaware limited partnership, the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement, Keybank National Association, as syndication agent, and JPMorgan
Chase Bank, NA., as administrative agent. All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement.
3. I have reviewed the terms of Section 5 of the Credit Agreement and the
definitions and provisions contained in such credit agreement relating thereto,
and in my opinion I have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.
4. Based on my review and examination described in paragraph 3 above, I hereby
certify, on behalf of [Loan Party], that as of the date hereof:

  a.   all of the representations contained in Section 4 of the Credit Agreement
and in any of the other Loan Documents are true and correct in all material
respects (except for representations and warranties which are qualified by
materiality, which shall be true in all respects), on and as of the date hereof
(except to the extent that such representations and warranties expressly speak
as to a different specific date), and Goodwin Procter LLP is entitled to rely
upon such representations and warranties in rendering its opinion; and     b.  
no Event of Default has occurred and is continuing or would result from the
making of the Loan.

5. Attached hereto as Exhibit A is the certificate of incorporation of [Loan
Party], certified by the Secretary of State of [____________].
6. Attached hereto as Exhibit B is the long-form good standing certificate for
[Loan Party] certified by the Secretary of State of [____________].
[Remainder of page intentionally left blank.]

55



--------------------------------------------------------------------------------



 



     The foregoing certifications are made and delivered as of _________ ___,
200___.

            [LOAN PARTY]
      By:           Name:           Title:        

56



--------------------------------------------------------------------------------



 



EXHIBIT A to
Closing Certificate
Certificate of Incorporation

57



--------------------------------------------------------------------------------



 



EXHIBIT B to
Closing Certificate
Good Standing Certificate

58



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ACCEPTANCE
     This ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Revolving Credit and Term Loan
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated’ herein
by reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

         
1.
  Assignor:   ______________________________
 
       
2.
  Assignee:   ______________________________
 
       
 
      [indicate [Affiliate][Approved Fund] of [identify Lender]]
 
       
3.
  Borrower:   ______________________________
 
        4.   Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

59



--------------------------------------------------------------------------------



 



5.   Credit Agreement: Revolving Credit and Term Loan Agreement, dated as of
November 30, 2007, among Medical Properties Trust, Inc., MPT Operating
Partnership, L.P., the institutions from time to time party thereto as lenders,
Keybank National Association, as syndication agent, and JPMorgan Chase Bank,
N.A., as Administrative Agent, as amended and in effect from time to time.   6.
  Assigned Interest:

                                  Aggregate Amount       Percentage            
of Commitment /   Amount of   Assigned of         Facility   Loans for all  
Commitment /   Commitment / Assignor[s]1   Assignee[s]2   Assigned3   Lenders4  
Loans Assigned   Loans5         ____________   $____________   $____________  
____________%         ____________   $____________   $____________  
____________%         ____________   $____________   $____________  
____________%

[7.   Trade Date: __________________________]6

Effective Date: _________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

1   List each Assignor, as appropriate.   2   List each Assignee, as
appropriate.   3   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment.   4   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   5   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   6   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined a of the Trade Date.

60



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:        

[Consented to and]7 Accepted:

          JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:           Title:       

[Consented to:

          MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
      By:           Name:           Title:]8          

 

7   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   8   To be added if the consent of the
Borrower is required pursuant to Section 10.6 of the Credit Agreement (e.g., no
Event of Default has occurred and is continuing).

61



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Revolving Credit and Term Loan Agreement, dated as of
November 30, 2007, by and among Medical Properties Trust, Inc.,
MPT Operating Partnership, L.P., the several lenders from time to
time parties thereto, Keybank National Association, as syndication
agent, and JPMorgan Chase Bank, N.A., as Administrative Agent
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it

62



--------------------------------------------------------------------------------



 



will, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

63



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
BORROWING REQUEST
____________ ___, 200_
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders party to the
Credit Agreement referred to below
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Loan and Agency Services Group
     Re: Borrowing Request
Ladies and Gentlemen:
     Reference is hereby made to that certain Revolving Credit and Term Loan
Agreement dated as of November 30, 2007 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings given to them
therein), among Medical Properties Trust, Inc., MPT Operating Partnership, L.P.
(the “Borrower”), the institutions from time to time party thereto as lenders,
Keybank National Association, as syndication agent, and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent’).
     The Borrower hereby irrevocably requests, pursuant to Section [2.5] [2.7]
of the Credit Agreement, a borrowing under the Credit Agreement and, in
connection therewith, sets forth below the information relating to such
borrowing (the “Proposed Borrowing”) as required pursuant to the terms of the
Credit Agreement:
     (i) The funding date (which shall be a Business Day) of the Proposed
Borrowing is ____________ ___, 200_.
     (ii) The aggregate amount of the Proposed Borrowing is $__________.1
 

1   Such amount for any Eurodollar borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000. At the
time that each ABR borrowing is made, such borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments. Each Swingline
Loan shall be in an amount that is an integral multiple of $100,000 and not less
than $500,000.

64



--------------------------------------------------------------------------------



 



     (iii) The Proposed Borrowing will be a borrowing of [Eurodollar Loans] [ABR
[Loans] [Swingline Loans].2
     [(iv) The requested Interest Period for the Proposed Borrowing which is a
borrowing of Eurodollar Loans is from __________ and ending __________ (for a
total of ______ months).3]
     (v) The amount of the Available Revolving Commitments as of the date of
this Borrowing Request is $_________, after giving effect to the amount of this
Borrowing Request and of any Proposed Borrowings in any prior Borrowing Requests
delivered by the Borrower, but not yet funded.
     [(vi) The amount by which $25,000,000 exceeds the aggregate principal
amount of outstanding Swingline Loans is __________, which amount includes the
amount of any Swingline Loans in this Proposed Borrowing.4]
     The Borrower hereby directs the Administrative Agent to disburse the
proceeds of the Loans comprising the Proposed Borrowing on the funding date
therefor by crediting the account of the Borrower on the books of the
Administrative Agent, whereupon the proceeds of such Loans shall be deemed
received by or for the benefit of the Borrower.
     The Borrower hereby certifies that the conditions precedent contained in
Section 5.2 of the Credit Agreement are satisfied on the date hereof and will be
satisfied on the funding date of the Proposed Borrowing, including that the
Borrower is in compliance with the financial covenants set forth in Section 7.1.
The Borrower hereby certifies that it will be in compliance with the financial
covenants set forth in Sections 7.1(g) and 7.1(h) of the Credit Agreement on a
pro forma basis on the funding date of the Proposed Borrowing, after giving
effect to the Proposed Borrowing. Attached hereto are calculations in reasonable
detail demonstrating such compliance, including as to the calculation of
Borrowing Base Value.

            MPT OPERATING PARTNERSHIP, L.P.
      By:           Name:           Title:        

 

2   Provided that there shall not be at anytime more than a total of 5
Eurodollar Tranches outstanding.   3   To be specified if the Proposed Borrowing
is a borrowing of Eurodollar Loans. Such Interest Period must comply with the
definition of “Interest Period” in the Credit Agreement.   4   To be specified
if the Proposed Borrowing is a borrowing of Swingline Loans.

65



--------------------------------------------------------------------------------



 



ATTACHMENT
to
Borrowing Request
Dated ____________ ___, 200__
[Attach pro forma covenant compliance certificate]

66



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF EXEMPTION CERTIFICATE
     Reference is made to the Revolving Credit and Term Loan Agreement, dated as
of November 30, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Medical Properties Trust, Inc., a Maryland corporation, MPT Operating
Partnership, L.P., a Delaware limited partnership, as borrower (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement, Keybank National Association, as syndication
agent, and JPMorgan Chase Bank, N.A., as administrative agent,
[_______________], (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.19(d) of the Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in § 1.1 of
the Credit Agreement.
The Non-U.S. Lender hereby represents and warrants that:

1.   The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.   2.   The Non-U.S. Lender is
not a “bank” for purposes of Section 881(c)(3)(A) of the Code. In this regard,
the Non-U.S. Lender further represents and warrants that:

  a.   the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and     b.   the Non-U.S. Lender has
not been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements.

3.   The Non-U.S. Lender is not a ten-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.   4.   The Non-U.S. Lender is
not a controlled foreign corporation receiving interest from a related person
with the meaning of Section 881(c)(3)(C) of the Code.

     IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

            [NAME OF NON-U.S. LENDER]
      By:           Name:           Title:  

      Date:        

67